Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 1 of 57




                      EXHIBIT A
                     Notice of Settlement




                      EXHIBIT A
                     Notice of Settlement
                                                           Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 2 of 57
                                                                                                                                 Electronically Filed
                                                                                                                                 11/27/2019 2:07 PM
                                                                                                                                 Steven D. Grierson
                                                                                                                                 CLERK            COURT
                                                                                                                                       K OF THE COU   URT
                                                                                                                                                        T
                                                       1    Patrick G. Byrne (NV Bar #7636)
                                                            Alex L. Fugazzi (NV Bar #9022)
                                                       2    V. R. Bohman (NV Bar #13075)
                                                            SNELL & WILMER L.L.P.
                                                       3    3883 Howard Hughes Parkway, Suite 1100
                                                            Las Vegas, NV 89169
                                                       4    Telephone: 702.784.5200
                                                            Facsimile: 702.784.5252
                                                       5    Email: pbyrne@swlaw.com
                                                                    afugazzi@swlaw.com
                                                       6            vbohman@swlaw.com
                                                       7
                                                            Additional Counsel on Signature Block
                                                       8
                                                            Attorneys for Defendants John J. Hagenbuch, Ray R.
                                                       9    Irani, Jay L. Johnson, Matthew Maddox, Robert J.
                                                            Miller, Patricia Mulroy, Clark T. Randt, Jr., Alvin V.
                                                      10    Shoemaker, J. Edward Virtue, and D. Boone Wayson
                                                      11                                             DISTRICT COURT

                                                      12                                       CLARK COUNTY, NEVADA
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   IN RE WYNN RESORTS, LTD.                  Lead Case No. A-18-769630-B
                    Las Vegas, Nevada 89169




                                                           DERIVATIVE LITIGATION                     Consolidated with Case Nos.
                         LAW OFFICES

                          702.784.5200




                                                      14                                             A-18-769673-B, A-18-770013-B, A-18-770222-B,
                               L.L.P.




                                                                                                     A-18-770578-B, A-18-771162-B, A-19-795981-B
                                                      15
                                                                                                     -AND-
                                                      16
                                                                                                     Coordinated Cases
                                                      17                                             A-18-785076-B, A-18-785733-B, A-18-785771-B,
                                                                                                     A-18-785942-B, A-18-785970-B, A-18-786074-B,
                                                      18                                             A-18-786149-B, A-18-786696-B, A-19-787070-B

                                                      19   AND ALL COORDINATED CASES Dept. No.: XVI

                                                      20                                             NOTICE OF SETTLEMENT

                                                      21

                                                      22           PLEASE TAKE NOTICE the Parties to the actions consolidated as Case No.

                                                      23    A-18-769630-B have reached an agreement in principle to resolve all claims related to this

                                                      24    matter. A copy of the Stipulation and Agreement of Settlement and Release (“Agreement”) is

                                                      25    attached hereto as Exhibit 1.

                                                      26    ///

                                                      27    ///

                                                      28    ///


                                                                                                               -1-

                                                                                            Case Number: A-18-769630-B
                                                           Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 3 of 57



                                                       1           The Parties wish to vacate all upcoming deadlines (except the December 4, 2019 status
                                                       2    check), and, pursuant to the Agreement, as soon as practicable, will jointly apply for entry of an
                                                       3    order substantially in the form attached to the Agreement as Exhibit B.
                                                       4
                                                            Dated: November 27, 2019                      SNELL & WILMER L.L.P.
                                                       5

                                                       6
                                                                                                          By: /s/ V.R. Bohman
                                                       7                                                  Patrick G. Byrne (NV Bar # 7636)
                                                                                                          Alex L. Fugazzi (NV Bar #9022)
                                                       8                                                  V.R. Bohman (NV Bar #13075)
                                                                                                          3883 Howard Hughes Parkway, Suite 1100
                                                       9                                                  Las Vegas, NV 89169
                                                                                                          Telephone: 702.784.5200
                                                      10                                                  Facsimile: 702.784.5252
                                                      11                                                  Mark Holscher (Pro Hac Vice)
                                                                                                          Michael J. Shipley (Pro Hac Vice)
                                                      12                                                  Kirkland & Ellis LLP
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                          333 South Hope Street
Snell & Wilmer




                                                      13                                                  Los Angeles, CA 90071
                    Las Vegas, Nevada 89169




                                                                                                          Telephone: 213.680.8190
                         LAW OFFICES

                          702.784.5200




                                                      14                                                  Facsimile: 213.808.8097
                               L.L.P.




                                                      15                                                  Matthew Solum (Pro Hac Vice)
                                                                                                          Kirkland & Ellis LLP
                                                      16                                                  601 Lexington Avenue
                                                                                                          New York, NY 10022-4611
                                                      17                                                  Telephone: 212.446.4688
                                                                                                          Facsimile: 212.446.4900
                                                      18
                                                                                                          Attorneys for Defendants John J. Hagenbuch, Ray
                                                      19                                                  R. Irani, Jay L. Johnson, Matthew Maddox, Robert
                                                                                                          J. Miller, Patricia Mulroy, Clark T. Randt, Jr.,
                                                      20                                                  Alvin V. Shoemaker, J. Edward Virtue, and D.
                                                                                                          Boone Wayson
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -2-
                                                           Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 4 of 57



                                                       1                                      CERTIFICATE OF SERVICE
                                                       2           I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen

                                                       3    (18) years, and I am not a party to, nor interested in, this action. On the below date, I caused to be

                                                       4    served a true and correct copy of the foregoing NOTICE OF SETTLEMENT by the method

                                                       5    indicated:

                                                       6             BY U.S. MAIL: by placing the document listed above in a sealed envelope with postage
                                                                     thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed as set forth
                                                       7             below; and/or

                                                       8        individual(s)
                                                                 BY EMAIL: by emailing a PDF of the document listed above to the email addresses of the
                                                                               listed below; and/or
                                                       9             BY PERSONAL DELIVERY: by causing personal delivery by                       , a messenger
                                                                     service with which this firm maintains an account, of the document(s) listed above to the
                                                      10             person(s) at the address(es) set forth below; and/or

                                                      11    _        BY ELECTRONIC SUBMISSION: submitted to the above-entitled Court for electronic
                                                                     filing and service upon the Court’s Service List for the above-referenced case.
                                                      12
                                                            
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13    WOLF, RIFKIN, SHAPIRO,                        CAMPBELL & WILLIAMS
                    Las Vegas, Nevada 89169




                                                            SCHULMAN & RABKIN, LLP                        J. Colby Williams (NV Bar #5549)
                         LAW OFFICES

                          702.784.5200




                                                      14    Don Springmeyer (NV Bar #1021)                700 S. Seventh Street
                               L.L.P.




                                                            Bradley S. Schrager (NV Bar #10217)           Las Vegas, NV 89101
                                                      15    3556 E. Russell Road, Second Floor
                                                            Las Vegas, NV 89120                           LATHAM & WATKINS LLP
                                                      16
                                                                                                          Michele D. Johnson (Pro Hac Vice)
                                                      17    COHEN MILSTEIN SELLERS &                      650 Town Center Drive
                                                            TOLL LLC                                      20th Floor, Costa Mesa, CA 92626-1925
                                                      18    Julie Goldsmith Reiser (Pro Hac Vice)
                                                            Eric C. Berelovich (Pro Hac Vice)             LATHAM & WATKINS LLP
                                                      19    1100 New York Avenue NW, Suite 500            Colleen C. Smith (Pro Hac Vice)
                                                      20    Washington, D.C. 20005                        12670 High Bluff Drive
                                                                                                          San Diego, CA 92130
                                                      21    COHEN MILSTEIN SELLERS &
                                                            TOLL PLLC                                     Attorneys for Defendant Stephen A. Wynn
                                                      22    Laura H. Posner (Pro Hac Vice)
                                                            Alice Buttrick (Pro Hac Vice)                 KEMP, JONES & COULTHARD, LLP
                                                      23    88 Pine Street, 14th Floor                    William Kemp (NV Bar #1205)
                                                      24    New York, NY 10005                            J. Randall Jones (NV Bar #1927)
                                                                                                          Michael J. Gayan (NV Bar #11135)
                                                      25    Attorneys for Lead Plaintiffs Thomas P.       3800 Howard Hughes Parkway, 17th Floor
                                                            DiNapoli, Comptroller of the State of         Las Vegas, NV 89169
                                                      26    New York, as Administrative Head of the
                                                            New York State and Local Retirement           Attorneys for Plaintiffs
                                                      27    System and Trustee of the New York
                                                      28    State Common Retirement Fund; and, for
                                                            the New York City Pension Funds

                                                                                                              -3-
                                                           Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 5 of 57



                                                       1
                                                            GARMAN TURNER GORDON LLP                  FENNEMORE CRAIG P.C.
                                                       2    Erika Pike Turner (NV Bar # 6454)         Brenoch R. Wirthlin (NV Bar # 10282)
                                                       3    Dylan T. Ciciliano (NV Bar #12348)        300 South Fourth Street, Suite 1400
                                                            650 White Drive, Suite 100                Las Vegas, NV 89101
                                                       4    Las Vegas, NV 89119
                                                                                                      Attorney for Nominal Defendant Wynn Resorts, Ltd.
                                                       5    ORRICK, HERRINGTON &
                                                            SUTCLIFFE LLP
                                                       6    James N. Kramer (Pro Hac Vice)
                                                       7    M. Todd Scott (Pro Hac Vice)
                                                            405 Howard Street
                                                       8    San Francisco, CA 94105                   DICKINSON WRIGHT PLLC
                                                                                                      Michael N. Feder (NV Bar #7332)
                                                       9    ORRICK, HERRINGTON &                      Joel Z. Schwarz (NV Bar #9181)
                                                            SUTCLIFFE LLP                             Gabriel A. Blumberg (NV Bar #12332)
                                                      10
                                                            Christine Hanley (Pro Hac Vice)           8363 West Sunset Road, Suite 200
                                                      11    701 5th Avenue, Suite 5600                Las Vegas, NV 89113-2210
                                                            Seattle, WA 98107
                                                      12                                              Attorneys for the Plaintiff in Intervention
             3883 Howard Hughes Parkway, Suite 1100




                                                            Attorneys for Kimmarie Sinatra            Special Litigation Committee of the Board
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                                      of Directors of Wynn Resorts, Ltd
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                            THE O’MARA LAW FIRM, P.C.                 KENNEDY & COUVILLIER, PLLC
                                                      15    David C. O’Mara, Esq. (NV Bar #8599)      Todd E. Kennedy, Esq. (NV Bar #6014)
                                                            311 E. Liberty Street                     Maximiliano D. Couvillier III, Esq. (NV Bar #7611)
                                                      16    Reno, NV 89501                            3271 E. Warm Springs Rd.
                                                      17                                              Las Vegas, NV 89120
                                                            BOTTINI & BOTTINI
                                                      18    Yuri A. Kolesnikov, Esq. (Pro Hac Vice)   Attorneys for Maurice Wooden and Authur Nathan
                                                            7817 Ivanhoe Dr., Suite 102
                                                      19    La Jolla, CA 92037
                                                      20    Attorneys for Dennis Rosen
                                                      21
                                                            Dated this 27th day of November, 2019.
                                                      22                                              /s/ Lyndsey Luxford
                                                                                                      An employee of SNELL & WILMER L.L.P.
                                                      23    4836-2245-9822

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                        -4-
Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 6 of 57




    EXHIBIT 1
             Stipulation and Agreement of Settlement and Release
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 7 of 57



 1        Patrick G. Byrne (NV Bar #7636)
          Alex L. Fugazzi (NV Bar #9022)
 2        V. R. Bohman (NV Bar #13075)
          SNELL & WILMER L.L.P.
 3        3883 Howard Hughes Parkway, Suite 1100
          Las Vegas, NV 89169
 4        Telephone: 702.784.5200
          Facsimile: 702.784.5252
 5        Email: pbyrne@swlaw.com
                  afugazzi@swlaw.com
 6                vbohman@swlaw.com
 7
          Additional Counsel on Signature Block
 8
          Attorneys for Defendants John J. Hagenbuch, Ray R.
 9        Irani, Jay L. Johnson, Matthew Maddox, Robert J.
          Miller, Patricia Mulroy, Clark T. Randt, Jr., Alvin V.
10        Shoemaker, J. Edward Virtue, and D. Boone Wayson
11                                              DISTRICT COURT

12                                        CLARK COUNTY, NEVADA

13    IN RE WYNN RESORTS, LTD.                  Lead Case No. A-18-769630-B
      DERIVATIVE LITIGATION                     Consolidated with Case Nos.
14                                              A-18-769673-B, A-18-770013-B, A-18-770222-B,
                                                A-18-770578-B, A-18-771162-B, A-19-795981-B
15
                                                -AND-
16
                                                Coordinated Cases
17                                              A-18-785076-B, A-18-785733-B, A-18-785771-B,
                                                A-18-785942-B, A-18-785970-B, A-18-786074-B,
18                                              A-18-786149-B, A-18-786696-B, A-19-787070-B

19    AND ALL COORDINATED                       Dept. No.: XVI
      CASES
20
                 STIPULATION AND AGREEMENT OF SETTLEMENT AND RELEASE
21
      This Stipulation and Agreement of Settlement and Release (“Agreement”) is entered into effective
22
      as of the date set forth below by and among: (1) Thomas P. DiNapoli, Comptroller of the State of
23
      New York, as Administrative Head of the New York State and Local Retirement System and
24
      Trustee of the New York State Common Retirement Fund, and the New York City Pension Funds 1
25

26
      1
27      The New York City Pension Funds include: New York City Employees’ Retirement System,
      New York City Police Pension Fund, Police Officer’s Variable Supplements Fund, Police
28    Supervisor Officers Variable Supplements Fund, New York City Fire Pension Fund, Fire Fighters’
      Variable Supplements Fund, Fire Officers’ Variable Supplements Fund, Board of Education

                                                                                           001
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 8 of 57



 1    (together, “Plaintiffs”), by and through Court-appointed Lead Counsel and Liaison Counsel for
 2    Plaintiffs, and derivatively on behalf of Nominal Defendant Wynn Resorts, Ltd. (“Wynn Resorts”
 3    or the “Company”); and (2) Defendants D. Boone Wayson, John J. Hagenbuch, Ray R. Irani, Jay
 4    L. Johnson, Robert J. Miller, Patricia Mulroy, Clark T. Randt, Jr., Alvin V. Shoemaker, and J.
 5    Edward Virtue (“Director Defendants”), Stephen A. Wynn, Kimmarie Sinatra, and Matthew
 6    Maddox (together with the Director Defendants, the “Defendants” and, together with Plaintiffs and
 7    Wynn Resorts, the “Parties” and each a “Party”).
 8                                               RECITALS
 9           WHEREAS, on February 22, 2018, Plaintiffs Thomas P. DiNapoli, Comptroller of the State
10    of New York, as Administrative Head of the New York State and Local Retirement System and
11    Trustee of the New York State Common Retirement Fund (“NYSCRF”), and New York City
12    Employees’ Retirement System, New York City Police Pension Fund, Police Officers’ Variable
13    Supplements Fund, Police Supervisor Officers’ Variable Supplements Fund, New York City Fire
14    Pension Fund, Fire Fighters’ Variable Supplements Fund, Fire Officers’ Variable Supplements
15    Fund, Board of Education Retirement System of The City of New York, Teachers’ Retirement
16    System of The City of New York, and New York City Teachers’ Variable Annuity Program
17    (collectively the “NYC Funds”) filed a stockholder derivative action in the District Court of
18    Nevada, Clark County (the “Court”) on behalf of Nominal Defendant Wynn Resorts against the
19    Defendants for breaches of fiduciary duty styled DiNapoli v. Wynn, et al., Case No. A-18-770013-
20    B (the “DiNapoli Action.”)
21           WHEREAS, seven other derivative complaints were filed in the Court, including,
22    (1) Operating Engineers, et al. v. Wynn, et al., Case No. A-18-769630-B (filed Feb. 15, 2018);
23    (2) Boynton Beach Mun. Firefighters’ Pension Trust Fund, et al. v. Wynn, et al., Case No. A-18-
24    769673-B (filed Feb. 15, 2018); (3) Erste-Sparinvest Kapitalanlagegesellschaft m.b.H. v. Wynn, et
25    al., Case No. A-18-770013-B (filed Feb. 22, 2018); (4) State of Oregon, et al. v. Wynn, et al., Case
26    No. A-18-770578-B (filed Mar. 6, 2018); (5) Insulators and Asbestos Workers Local No. 14
27
      Retirement System of the City of New York, Teachers’ Retirement System of the City of New
28    York, and New York City Teachers’ Variable Annuity Program.


                                                     -2-                                       002
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 9 of 57



 1    Pension and Health and Welfare Funds, v. Wynn, et al., Case No. A-18-771162-B (filed Mar. 15,
 2    2018); (6) C. Jeffrey Rogers v. Wynn, et al., Case No. A-18-773024-B (filed Apr. 18, 2018, the
 3    “Rogers Action”); and (7) Dennis Rosen v. Stephen A. Wynn, et al., Case No. A-19-795981-B (filed
 4    June 3, 2019);
 5           WHEREAS, the claims in each of the aforementioned lawsuits arise from a January 26,
 6    2018 Press Release referencing a March 28, 2016 pleading by Elaine Wynn, filed in a lawsuit
 7    seeking to lift restrictions on the sale of her stock, in which she accused Mr. Wynn of “misconduct”
 8    in 2005 that resulted in a “multimillion dollar payment”;
 9           WHEREAS, on March 23, 2018, Plaintiffs filed their Verified Amended Stockholder
10    Derivative Complaint in the DiNapoli Action alleging five causes of action: (a) breach of fiduciary
11    duty against the Director Defendants; (b) unjust enrichment against all Defendants; (c) breach of
12    fiduciary duty against Stephen A. Wynn, Kimmarie Sinatra, and Matthew Maddox; (d) insider
13    trading against Stephen A. Wynn, John J. Hagenbuch, Patricia Mulroy, Clark T. Randt, Jr., Alvin
14    V. Shoemaker, D. Boone Wayson, Kimmarie Sinatra, and Matthew Maddox; and (e) aiding and
15    abetting Stephen A. Wynn’s breach of fiduciary duty against Kimmarie Sinatra, Matthew Maddox,
16    and the Director Defendants (collectively, “Plaintiffs’ Allegations”);
17           WHEREAS, on May 10, 2018, the Court signed an order consolidating the DiNapoli Action
18    with the other aforementioned derivative suits, excluding the Rogers Action (the “Action”), and
19    made the March 23, 2018 complaint the operative complaint (the “Amended Complaint”);
20           WHEREAS, in the same order, the Court designated Thomas P. DiNapoli, Comptroller of
21    the State of New York, as Administrative Head of the New York State and Local Retirement System
22    and Trustee of the New York State Common Retirement Fund, and the New York City Pension
23    Funds, collectively, as Lead Plaintiffs (“Lead Plaintiffs”), and the law firm of Cohen Milstein
24    Sellers & Toll PLLC as Lead Counsel for the Action and the law firm of Wolf, Rifkin, Shapiro,
25    Schulman & Rabkin, LLP as Liaison Counsel (collectively, “Plaintiffs’ Counsel”);
26           WHEREAS, in the Amended Complaint, Plaintiffs allege that Wynn Resorts suffered injury
27    as a result of Plaintiffs’ Allegations (“Plaintiffs’ Claim”);
28


                                                        -3-                                    003
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 10 of 57



 1               WHEREAS, on September 5, 2018, the Court denied Defendants’ motions to dismiss the
 2    Amended Complaint, finding that demand on the Board would be futile (“MTD Order”);
 3               WHEREAS, on October 15, 2018, the Nevada Supreme Court summarily dismissed
 4    Defendants’ petition to reverse the Court’s MTD Order;
 5               WHEREAS, on November 29, 2018, the Court denied a “renewed” motion to dismiss the
 6    Amended Complaint by Defendant Sinatra;
 7               WHEREAS, on September 19, 2018, the Company’s Board of Directors (the “Board”)
 8    appointed an independent Special Litigation Committee (“SLC”) in accordance with In re Dish
 9    Network Derivative Litig., 401 P.3d 1081 (Nev. 2017) (“Dish Network”). In accordance with Dish
10    Network, the Board vested the SLC with plenary authority to review, investigate, and analyze the
11    allegations and causes of action in the Amended Complaint, as well as making a determination as
12    to whether it is in the Company’s best interest to prosecute, resolve, or dismiss some or all of the
13    causes of action in the Amended Complaint.
14               WHEREAS, on November 30, 2018, the SLC filed a Motion to Intervene and Motion to
15    Stay in the Action;
16               WHEREAS, on January 6, 2019, the Court granted the SLC’s motion to intervene and
17    granted the SLC’s motion to stay in part (the “Stay”);
18               WHEREAS, Defendants produced approximately 65,673 pages of documents to Plaintiffs
19    in response to Plaintiffs’ documents requests and responded to five sets of interrogatories
20    propounded by Plaintiffs;
21               WHEREAS, Plaintiffs have thoughtfully considered and assessed the merits of each of the
22    claims against each of the parties made in the consolidated Action;
23               WHEREAS, counsel for Plaintiffs and Defendants have engaged in extensive arm’s-length
24    negotiations concerning a possible settlement of the Action, including retaining JAMS mediator
25    Jed D. Melnick, Esq., and conducting two full-day mediations complete with briefing from the
26    parties;
27

28


                                                      -4-                                      004
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 11 of 57



 1           WHEREAS, Plaintiffs believe that a settlement on the terms and on the conditions set forth
 2    herein (the “Settlement”) is fair, reasonable, and adequate, considering the benefits conferred upon
 3    Wynn Resorts by the Settlement, the anticipated significant risks and expenses of continued
 4    litigation (including to Wynn Resorts);
 5           WHEREAS, Plaintiffs believe that the corporate governance reforms set forth in Section 1
 6    below and Exhibit A hereto will prevent or deter potential future breaches of fiduciary duty similar
 7    to those alleged in the Amended Complaint;
 8           WHEREAS, Defendants, while denying Plaintiffs’ Allegations and any wrongdoing, and
 9    Nominal Defendant Wynn Resorts, believe that a settlement on the terms and conditions set forth
10    herein is desirable and is in the best interests of Wynn Resorts, considering the anticipated
11    significant expense and the risks of continued litigation;
12           WHEREAS, entry into the Agreement by Plaintiffs is not an admission to the lack of any
13    merit of Plaintiffs’ Allegations or any of the claims asserted in the Action; and
14           NOW, THEREFORE, in consideration of the foregoing matters and other consideration,
15    the Parties have entered into and agreed to this Agreement this 21st day of November 2019 (the
16    “Settlement Date”), consisting of the following agreed terms and conditions:
17    1      MONETARY SETTLEMENT AND CORPORATE GOVERNANCE REFORMS
18           1.1     In consideration of the dismissal of this Action with prejudice, the releases between
19    the Parties, and other terms contained in this Agreement, the Parties have agreed to (i) a $41 million
20    cash payment to Wynn Resorts, $21 million of which will be paid by certain insurance carriers (the
21    “Insurers”) and $20 million of which will be paid by Stephen A. Wynn (the “Monetary
22    Settlement”); and (ii) undertake certain corporate governance reforms, in addition to governance
23    reforms that were implemented after the filing of this action, which are identified in Exhibit A
24    hereto (the “Corporate Governance Reforms”).
25

26

27

28


                                                      -5-                                        005
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 12 of 57



 1            1.2     In consideration of the full settlement, satisfaction, compromise, and release of the
 2    Released Claims (as defined in Section 2.2 below), the Insurers shall pay Wynn Resorts $21 million
 3    within thirty (30) calendar days of the Effective Date (as defined in Section 9 below).
 4            1.3     In consideration of the full settlement, satisfaction, compromise, and release of the
 5    Released Claims, Stephen A. Wynn shall pay $20 million to Wynn Resorts within thirty (30)
 6    calendar days of the Effective Date (as defined in Section 9 below).
 7            1.4     Defendants, while denying Plaintiffs’ Allegations and without admitting
 8    wrongdoing, acknowledge that the filing of Plaintiffs’ original complaint in the Action, which
 9    occurred on February 22, 2018, was a factor considered by Wynn Resorts in deciding to undertake
10    extensive remedial measures, including implementation of the Corporate Governance Reforms and
11    that the Corporate Governance Reforms confer a substantial benefit on the Company.
12            1.5     The Parties agree that the Monetary Settlement and the Corporate Governance
13    Reforms undertaken as part of the Settlement and as a result of Plaintiffs’ Claims set forth in
14    Exhibit A have a combined value to Wynn Resorts of approximately $90 million.
15    2       RELEASES
16            2.1     In consideration of the releases, promises, and covenants herein and other good and
17    valuable consideration, the sufficiency and receipt of which the Parties hereby acknowledge, the
18    Parties agree as follows:
19            2.2     Plaintiffs’ Releases. Upon the Effective Date, Plaintiffs and each and every other
20    Wynn Resorts shareholder, for themselves and derivatively on behalf of Wynn Resorts, and for
21    their heirs, successors, representatives, assigns, and beneficiaries, and for any person or entity that
22    could assert any of the Defendants’ Released Claims (defined herein) on their behalf (collectively
23    “Plaintiff Releasing Parties”), release and forever discharge each of the Defendants and Wynn
24    Resorts, including all of its affiliate and subsidiary entities, and all of their past and present officers,
25

26

27

28


                                                         -6-                                          006
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 13 of 57



 1    directors (with the exception of Elaine Wynn, who is expressly not a Defendant Released Party
 2    under this Agreement and to whom the releases in both this Section 2 and this Agreement do not
 3    extend), stockholders, members, partners, managers, employees, insurers, reinsurers, and their
 4    heirs, successors, predecessors, and assigns (collectively, “Defendant Released Parties”) from, and
 5    hereby covenant not to sue Defendant Released Parties for, any claims or causes of action
 6    (including Unknown Claims), including, but not limited to, any claims for damages, injunctive
 7    relief, interest, attorneys’ fees, expert, or consulting fees, and any and all other costs, expenses, or
 8    liabilities whatsoever, that were or could have been asserted by Plaintiffs derivatively on behalf of
 9    Wynn Resorts, or Wynn Resorts’ Stockholders, or any of them, against the Defendant Released
10    Parties based upon or arising out of the facts, transactions, events, occurrences, disclosures,
11    statements, acts, omissions, failures to act, alleged mismanagement, misconduct, concealment,
12    misrepresentations, violation of law, sale of stock, or other matters that were or could have been
13    alleged in or encompassed by the Action (including, but not limited to, any and all claims that are
14    based upon, arise out of, relate in any way to, or involve, directly or indirectly, (i) any actions,
15    deliberations, decisions, or negotiations or failure to act, deliberate, decide, or negotiate in
16    connection with Plaintiffs’ Claim or Plaintiffs’ Allegations, including, but not limited to, the
17    process of deliberation by the Company and any of its officers, directors or advisors; or (ii) the
18    fiduciary obligations or any other duties of the Defendant Released Parties in connection with any
19    claims related to Plaintiffs’ Claim or Plaintiffs’ Allegations) (collectively “Defendants’ Released
20    Claims”) provided, however, that Defendants’ Released Claims shall not include the right of
21    Plaintiff Releasing Parties to enforce the terms of the Agreement or the Settlement, including
22    Plaintiffs’ Counsel’s application for an award of fees and expenses, as contemplated herein. 2 For
23

24

25

26

27
      2
        The term “Released Claims” as used herein shall collectively refer to Defendants’ Released
28    Claims, Wynn Resorts’ Released Claims, and Plaintiffs’ Released Claims.

                                                       -7-                                         007
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 14 of 57



 1    purposes of clarity, and without narrowing the scope of the releases provided herein, “Defendants’
 2    Released Claims” does not release claims in the pending Ferris, et al. v. Wynn Resorts Ltd., et al.,
 3    No. 2:18-cv-00479-GMN-CWH (D. Nev.) (the “Federal Securities Class Action”) or case numbers
 4    A-18-785076-B, A-18-785733-B, A-18-785771-B, A-18-785942-B, A-18-785970-B, A-18-
 5    786074-B, A-18-786149-B, A-18-786696-B, A-18-787070-B coordinated with the DiNapoli
 6    action (the “Coordinated Cases”).
 7           2.3     Wynn Resorts’ Releases. Upon the Effective Date, Wynn Resorts, on behalf of itself
 8    and its stockholders and its successors and assigns (collectively “Wynn Resorts Releasing Parties”),
 9    releases and forever discharges each of the Defendant Released Parties from, and hereby covenants
10    not to sue Defendant Released Parties for, any claims or causes of action (including Unknown
11    Claims), including, but not limited to, any claims for damages, injunctive relief, interest, attorneys’
12    fees, expert, or consulting fees, and any and all other costs, expenses, or liabilities whatsoever, that
13    were or could have been asserted by Plaintiffs derivatively on behalf of Wynn Resorts, or Wynn
14    Resorts’ Stockholders, or any of them, against the Defendant Released Parties based upon or arising
15    out of the facts, transactions, events, occurrences, disclosures, statements, acts, omissions, failures
16    to act, alleged mismanagement, misconduct, concealment, misrepresentations, violation of law,
17    sale of stock, or other matters that were or could have been alleged in or encompassed by the Action
18    (including, but not limited to, any and all claims that are based upon, arise out of, relate in any way
19    to, or involve, directly or indirectly, (i) any actions, deliberations, decisions, or negotiations or
20    failure to act, deliberate, decide, or negotiate in connection with Plaintiffs’ Claim or Plaintiffs’
21    Allegations, including, but not limited to, the process of deliberation by the Company and any of
22    its officers, directors or advisors; or (ii) the fiduciary obligations or any other duties of the
23    Defendant Released Parties in connection with any claims related to Plaintiffs’ Claim or Plaintiffs’
24    Allegations) (collectively “Wynn Resorts’ Released Claims”) provided, however, that Wynn
25

26

27

28


                                                       -8-                                         008
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 15 of 57



 1    Resorts’ Released Claims shall not include the right of Wynn Resorts and Lead Plaintiffs to enforce
 2    the terms of the Agreement or the Settlement.
 3            2.4     Releases by the Defendant Released Parties. Upon the Effective Date, each of the
 4    Defendant Released Parties and Wynn Resorts shall be deemed to have, and by operation of the
 5    Final Order and Judgment (the “Judgment,” attached hereto as Exhibit E) shall have, fully, finally,
 6    and forever released, relinquished, and discharged Plaintiffs and Plaintiffs’ Counsel from all claims,
 7    arising out of, relating to, or in connection with their institution, prosecution, assertion, settlement,
 8    or resolution of the Amended Complaint, Plaintiffs’ Claim, and Plaintiffs’ Allegations
 9    (collectively, “Plaintiffs’ Released Claims”) provided, however, that Plaintiffs’ Released Claims
10    shall not include the right of the Defendants to enforce the terms of the Agreement or the
11    Settlement. 3
12            2.5     Releases. Except as specified in Paragraph 7.1, the Parties, and each of them, further
13    covenant and agree that they will not take any action, nor assert any claim, complaint, debt, damage,
14    lien, cause of action, warranty, suit, liability, obligation, or demand, whether in law or in equity,
15    contract or tort, judicially or administratively, against any other Party, or any of their stockholders,
16    owners, members, managers, directors, officers, agents, partners, employees, successors, assigns,
17    parents, subsidiaries, affiliates, or representatives, arising from, or in any way relating to, any act
18    or omission that occurred before the final approval of this Agreement by the Court and that relates
19    to, arises out of, or concerns Plaintiffs’ Claim or Plaintiffs’ Allegations. For the avoidance of doubt,
20    nothing in this Section 2 shall be construed as a release of any claims of any kind against Elaine
21    Wynn by any Party to this Agreement.
22

23

24

25

26

27
      3
28      The term “Releasing Person” as used herein shall collectively refer to Defendants’ Released
      Parties, Wynn Resorts’ Releasing Parties, and Plaintiff Releasing Parties.

                                                        -9-                                         009
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 16 of 57



 1    3.     PROCEDURE FOR APPROVAL
 2           As soon as practicable after execution of this Agreement, the Parties shall submit this
 3    Agreement together with its exhibits to the Court and shall jointly apply for the entry of an order
 4    substantially in the form attached hereto as Exhibit B (the “Scheduling Order”).
 5           3.1.    The Scheduling Order shall schedule a settlement hearing (the “Settlement
 6    Hearing”) at which the Court will (i) determine whether the Action may proceed as a stockholder
 7    derivative action pursuant to NRCP Rule 23.1 (“Rule 23.1”), solely for purposes of the Settlement
 8    and without prejudice to the Company’s right to raise defenses under Rule 23.1 or any other
 9    defenses in the Action in the event that the Court fails to grant final approval of the Settlement;
10    (ii) determine whether the Settlement, on the terms and conditions provided for in the Agreement
11    is fair, reasonable, and adequate and in the best interests of the Company and its stockholders;
12    (iii) determine whether the Court should finally approve the Settlement and enter a Judgment,
13    substantially in the form attached hereto as Exhibit E, dismissing the Action with prejudice and
14    extinguishing and releasing the claims as set forth herein; (iv) hear and determine any objections
15    to the Settlement; (v) rule on Plaintiffs’ application for an award of attorneys’ fees and expenses;
16    and (vi) rule on such other matters as the Court may deem appropriate.
17                   3.2.    The Scheduling Order shall direct that the Notice (defined herein), with a
18    summary of the content set forth in Exhibit C, but formatted to be postcard-sized and referring to
19    the Wynn Resorts website, be mailed by the Company by first-class mail to all stockholders of
20    record as of the close of business on the date of the Scheduling Order at the addresses provided on
21    the books of the Company and posted on the Company’s corporate website no later than
22    forty-five (45) days prior to the Settlement Hearing. If requested by any stockholder of record who
23    holds shares on behalf of one or more beneficial holders, the Company promptly shall provide the
24    stockholder of record with sufficient copies of the Notice for the stockholder of record to send to
25

26

27

28


                                                     - 10 -                                     010
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 17 of 57



 1    the beneficial holders on whose behalf the stockholder of record holds shares. All costs incurred
 2    in identifying and notifying Company stockholders of the Settlement shall be paid by the Company,
 3    and in no event shall Plaintiffs or Plaintiffs’ Counsel be responsible for any notice costs or expenses.
 4    Prior to the Settlement Hearing, Wynn Resorts shall file with the Court an appropriate declaration
 5    with respect to the preparation and dissemination of the Notice.
 6           3.3.    The Scheduling Order shall approve the form and content of the Notice and find that
 7    the giving of notice in the manner set forth in Section 10.1 meets the requirements of Rule 23.1 and
 8    due process, and is the best notice practicable under the circumstances.
 9    4.     JUDGMENT
10           At the Settlement Hearing, the Parties shall jointly request that the Judgment be entered
11    substantially in the form attached hereto as Exhibit E.
12           4.1.    The Judgment shall find that each of the requirements of Rule 23.1 has been satisfied
13    and that the Action has been properly maintained according to the provisions of Rule 23.1.
14           4.2.    The Judgment shall approve the Settlement, adjudging the Agreement to be fair,
15    reasonable, adequate, and in the best interests of the Company and its stockholders, and directing
16    the consummation of the Settlement in accordance with the terms and conditions of this Agreement.
17           4.3.    The Judgment shall order dismissal of the Action on the merits with prejudice
18    (subject only to compliance by the Parties with the terms of this Agreement and any Order of the
19    Court concerning this Agreement) and shall fully, completely, and forever discharge, settle, release,
20    and extinguish the Released Claims and bar and permanently enjoin the Releasing Persons (and
21    any Person acting or purporting to act on any such Releasing Person’s behalf) from asserting,
22    commencing, prosecuting, assisting, instigating, or in any way participating in the commencement
23    or prosecution of any action or other proceeding, in any forum, asserting any Released Claims,
24    either directly, representatively, derivatively, or in any other capacity.
25

26

27

28


                                                       - 11 -                                      011
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 18 of 57



 1           4.4.    The Judgment shall fully, completely, and forever discharge, settle, release, and
 2    extinguish Plaintiffs and Plaintiffs’ Counsel from all claims, including Unknown Claims, arising
 3    out of or relating to the institution, prosecution, settlement, or resolution of the Action (provided,
 4    however, that the release, relinquishment, and discharge shall not include claims by the Parties
 5    hereto to enforce the terms of the Settlement or Agreement).
 6    5.     TERMINATION RIGHTS AND EFFECT OF TERMINATION
 7           Prior to the Effective Date, any Party may terminate and withdraw from this Agreement by
 8    providing written notice of their election to do so to the undersigned counsel for all other Parties
 9    within thirty (30) days after (a) the Court declines to approve this Agreement in any material
10    respect; (b) the Court declines to enter the Scheduling Order in any material respect; (c) the Court
11    declines to enter the Judgment granting final approval to this Agreement in any material respect;
12    (d) the Judgment is modified or reversed in any material respect; or (e) the Action is dismissed
13    without prejudice. Neither a modification nor a reversal on appeal of the amount of fees, costs, or
14    expenses awarded by the Court to Plaintiffs’ Counsel shall be deemed a material modification or
15    reversal of the Judgment or this Agreement. If the Effective Date does not occur, or if this
16    Agreement is disapproved, canceled, or terminated in accordance with this Section 5, the Parties
17    shall be restored to their respective litigation positions as of the date on which the Agreement was
18    executed, and, except as otherwise expressly provided herein, the Parties shall proceed in all
19    respects as if this Agreement had not been executed and any related orders had not been entered,
20    and in that event all of their respective claims and defenses as to any issue in the Action shall be
21    preserved without prejudice in any way.
22    6.     DENIAL OF WRONGDOING OR LIABILITY
23           6.1.    This Agreement, whether or not approved by the Court, and any proceedings taken
24    pursuant to this Agreement, and any materials created by or received from another Party that were
25

26

27

28


                                                      - 12 -                                     012
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 19 of 57



 1    used in, obtained during, or related to settlement discussions, including, but not limited to, all
 2    negotiations, documents, and statements in connection therewith, shall not be offered or received
 3    against any of the Parties as evidence of or construed as or deemed to be evidence of (a) any
 4    liability, negligence, fault, or wrongdoing of any of the Parties; (b) a presumption, concession, or
 5    admission with respect to any liability, negligence, fault, or wrongdoing, or in any way referred to
 6    for any other reason as against any of the Parties, in any other civil, criminal, or administrative
 7    action or proceeding, other than such proceedings as may be necessary to effectuate the provisions
 8    of this Agreement; (c) a presumption, concession, or admission by any of the Parties with respect
 9    to the truth of any fact alleged in this Action or the validity of any of the claims or the deficiency
10    of any defense that was or could have been asserted in this Action or of any infirmity in the claims
11    asserted; or (d) an admission or concession that the consideration to be given hereunder represents
12    the consideration that could be or would have been recovered at trial.
13           6.2.    Nothing herein, however, shall prevent any of the Parties from using this
14    Agreement, or any document or instrument delivered hereunder, (a) to effect or obtain Court
15    approval of this Settlement; (b) to enforce the terms of the Agreement; (c) for the purpose of
16    defending, on the grounds of res judicata, collateral estoppel, release, judgment bar or reduction,
17    or any other theory of claim preclusion or issue preclusion or similar defense or counterclaim, any
18    of the Released Claims; or (d) as otherwise required by law.
19           6.3.    Defendants have denied, and continue to deny, each and all of the claims and
20    contentions alleged in the Action. Defendants have denied, and continue to deny, any and all
21    allegations of wrongdoing, fault, liability, or damage and deny that they or any of the Company’s
22    other officers or directors engaged in, committed, or aided or abetted the commission of any
23    wrongdoing or violation of law or breach of duty, deny that the Company or any of its stockholders
24    suffered any damage whatsoever, deny that they acted improperly in any way, believe that they
25

26

27

28


                                                      - 13 -                                     013
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 20 of 57



 1    acted properly at all times, and maintain that they diligently and scrupulously complied with their
 2    fiduciary and other legal duties. Nonetheless, Defendants wish to settle all disputes on the terms
 3    and conditions stated in this Agreement solely to eliminate the uncertainties, burden, and expense
 4    of further protracted litigation, and to put the claims to be released hereby to rest finally and forever.
 5            6.4.    Plaintiffs’ entry into the Settlement is not an admission as to the lack of merit of any
 6    of the claims asserted in the Action. Plaintiffs and Plaintiffs’ Counsel believe that the claims
 7    asserted in the Action have merit. Plaintiffs and Plaintiffs’ Counsel, however, recognize and
 8    acknowledge the expense and length of proceedings necessary to prosecute the Action against the
 9    Defendants through trial and, potentially, through appeals. Plaintiffs and Plaintiffs’ Counsel also
10    have taken into account the uncertain outcome and the risk of any litigation, especially in complex
11    actions such as the Action, as well as the difficulties and delays inherent in such litigation. Plaintiffs
12    and Plaintiffs’ Counsel also are mindful of the inherent problems of proof under and possible
13    defenses to the claims asserted in the Action.
14    7.      NO WAIVER OF ADVANCEMENT OR INDEMNIFICATION RIGHTS
15            7.1.    Nothing in this Agreement, whether or not approved by the Court, or any
16    proceedings taken pursuant to this Agreement, or any materials created by or received from another
17    Party that were used in, obtained during, or related to settlement discussions, including, but not
18    limited to, all negotiations, documents, and statements in connection therewith, shall release any
19    party from honoring its existing obligations to indemnify, or advance expenses to, any Person who
20    is or was a director, officer, or employee of the Company prior to the Effective Date (with the
21    exception of Elaine Wynn, to whom the covenants, releases and waivers set forth in this Section 7
22    do not extend) to the extent that such Person was entitled to such indemnification or advancement
23    of expenses pursuant to then-existing indemnification or advancement obligations.
24

25

26

27

28


                                                        - 14 -                                      014
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 21 of 57



 1    8.     RELEASE OF UNKNOWN CLAIMS
 2           Other than set forth in Sections 7 and 7.1 above, the releases contemplated by this
 3    Agreement extend to claims that any of the Releasing Persons do not know or suspect exist in his,
 4    her, or its favor at the time of the release of the Released Claims, which, if known, might have
 5    affected the decision to enter into this Settlement (the “Unknown Claims”). In granting the releases
 6    herein, the Parties acknowledge that they have read and understand California Civil Code Section
 7    1542, which reads as follows:
 8                   A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                     THAT THE CREDITOR OR RELEASING PARTY DOES NOT
 9
                     KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT
10                   THE TIME OF EXECUTING THE RELEASE AND THAT, IF
                     KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
11                   AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR
                     OR RELEASED PARTY.
12

13    The Parties stipulate and agree that upon the Effective Date, Plaintiffs and each of the other
14    Releasing Persons shall be deemed to have, and by operation of the Judgment shall have, expressly
15    waived, relinquished, and released all provisions, rights, and benefits conferred by or under
16    California Civil Code Section 1542 or any law of the United States or any state of the United States
17    or territory of the United States, or principle of common law, which is similar, comparable, or
18    equivalent to California Civil Code Section 1542. The Parties acknowledge that the foregoing
19    waiver, relinquishment, and release and the inclusion of “Unknown Claims” in the definition of
20    “Released Claims” were separately bargained for, are key elements of this Settlement, and were
21    relied upon by each and all of the Defendants in entering into this Agreement.            Plaintiffs
22    acknowledge, and each of the other Releasing Persons by operation of law shall be deemed to have
23    acknowledged, that they may discover facts different from, or in addition to, those which they now
24    know or believe to be true with respect to the Released Claims, and in this event agree, or by
25    operation of law shall be deemed to have agreed, that the releases contained in this Agreement shall
26

27

28


                                                     - 15 -                                    015
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 22 of 57



 1    be and remain effective in all respects and that it is the intention of the Releasing Persons to
 2    completely, fully, finally, and forever extinguish any and all Released Claims, known or unknown,
 3    suspected or unsuspected, which now exist, or heretofore existed, or may hereafter exist, and
 4    without regard to the subsequent discovery of additional or different facts. The release of Unknown
 5    Claims also applies to Plaintiffs’ Released Claims as defined in Paragraph 2.4 herein.
 6    9.     CONDITIONS AND EFFECTIVE DATE
 7           9.1.      The Effective Date of this Agreement shall be deemed to occur when each and every
 8    one of the following conditions shall have occurred:
 9                     (a)    The Court has approved in all material respects the Notice of Pendency of
10    Derivative Action, Proposed Settlement of Derivative Action, and Settlement Hearing (“Notice”)
11    attached as Exhibit C to this Agreement; the Summary Notice of Pendency of Derivative Action,
12    Proposed Settlement of Derivative Action, and Settlement Hearing (“Summary Notice”) attached
13    as Exhibit D to this Agreement; the manner of providing of the Notice by Wynn Resorts to its
14    stockholders of record; and the manner of publication by Wynn Resorts of the Summary Notice as
15    described in Paragraph 10.1 below;
16                     (b)    The Court has granted final approval of the Agreement and entered a Final
17    Order and Judgment, in all material respects identical to that attached as Exhibit E hereto; and
18                     (c)    The times to appeal from the Final Order and Judgment have elapsed with
19    no appeal being filed, or, alternatively, if any appeal(s) are taken the underlying orders are affirmed
20    in their entirety in all material respects and are no longer subject to any further appeals or requests
21    for rehearing.
22           9.2.      The Parties agree, and agree to cause their respective counsel, to (i) use their best
23    efforts to effectuate the terms and conditions of the Agreement in as expeditious a manner as
24    possible; (ii) cooperate in preparing any and all necessary papers to pursue and effectuate the terms
25

26

27

28


                                                       - 16 -                                     016
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 23 of 57



 1    and conditions of the Agreement; and (iii) cooperate with one another in seeking the necessary
 2    approvals and orders to effectuate the conditions described in Section 3.
 3           9.3.    Should any of the foregoing conditions fail to occur, including if the Court should
 4    decline to grant a requested approval, or if any of the conditions set forth in Section 3 above have
 5    failed to occur by the date of the final Settlement Hearing, this Agreement shall terminate, and,
 6    with the exception of this Section 9, be null and void and of no force and effect for all purposes,
 7    and all negotiations, transactions, and proceedings connected with the Agreement shall be without
 8    prejudice to the rights of any party in the Action, who shall be restored to their respective positions
 9    immediately prior to the execution of the Agreement.
10    10.    NOTICE
11           10.1.   Notice of the terms set forth in this Agreement shall be provided to current record
12    holders and beneficial owners of common stock of Wynn Resorts pursuant to Order of the Court as
13    follows:
14                   (a)     Wynn Resorts shall be responsible for mailing the Notice (Exhibit C) to the
15    current record holders and beneficial owners of common stock of Wynn Resorts by first-class U.S.
16    Mail as of the date ordered by the Court as well as to provide any additional copies of the Notice
17    as requested by any such holder;
18                   (b)     Wynn Resorts shall cause the newswire service PR Newswire to issue the
19    Summary Notice once to the public in the United States; and
20                   (c)     Until after the Court approves the Final Order and Judgment (Exhibit E),
21    Wynn Resorts’ website (www.wynnresorts.com) will provide access to the content of the Notice
22    (Exhibit C). The homepage of the Wynn Resorts website will contain a statement or heading
23    identifying the Settlement, along with a hyperlink that brings users directly to a web page
24    containing the content of the Notice.
25

26

27

28


                                                      - 17 -                                      017
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 24 of 57



 1           10.2.   Wynn Resorts shall bear the cost of mailing the Summary Notice as described in
 2    Paragraph 9.1(a) above. Wynn Resorts shall also bear the cost of the Notice set forth in Paragraphs
 3    9.1(b) and (c) above. None of the other Defendants shall be responsible for any costs associated
 4    with the notice of this Agreement.
 5    11.    ATTORNEYS’ FEES AND EXPENSES
 6           11.1.   Defendants agree that, as a result of the Corporate Governance Reforms adopted by
 7    the Company as part of this settlement, Wynn Resorts and its public stockholders received material
 8    and substantial benefits. In light of benefits produced for Wynn Resorts by Plaintiffs and their
 9    Counsel in connection with this Agreement and the litigation leading up to it, Plaintiffs and
10    Plaintiffs’ Counsel intend to seek an aggregate award from the Court of no more than 12% of the
11    combined monetary and corporate governance benefit to the Company as compensation for
12    attorneys’ fees and expenses, subject to Court approval. The aggregate award will include expenses
13    not to exceed $300,000.00, subject to Court approval (“Fee and Expense Award”). Plaintiffs and
14    Plaintiffs’ Counsel agree not to request that any greater aggregate amount be awarded to Plaintiffs’
15    Counsel by the Court, not to seek payment of attorneys’ fees and expenses from any person or
16    entity other than Wynn Resorts, and that no other or greater payments or awards shall be requested
17    from the Court. The Parties agree that any Court order requiring payments or providing awards of
18    fees and expenses that is not consistent with the agreed limitations provided within the first two
19    sentences of this Section 11.1 shall be deemed an unagreed material alteration of the terms of this
20    Agreement and a failure to grant the approvals required by Section 3 hereof. Wynn Resorts and
21    Defendants agree to support the requested fee award of no more than 12% of the combined
22    monetary and corporate governance benefit to the Company, so long as it does not exceed $10.8
23    million.
24

25

26

27

28


                                                     - 18 -                                    018
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 25 of 57



 1           11.2.   Within thirty (30) calendar days of entry of the Judgment, Wynn Resorts shall pay
 2    such fees and expenses as may be awarded by the Court to be deposited into the account designated
 3    by Cohen Milstein Sellers & Toll LLC. In the event that any such order is reversed or modified on
 4    appeal, Plaintiffs’ Counsel are jointly and severally obliged to refund to Wynn Resorts the amount
 5    by which the fees and expenses were reduced and all interest accrued or accumulated thereon.
 6           11.3.   Failure of the Court to approve a request for attorneys’ fees and expenses in whole
 7    or in part shall have no effect whatsoever on the Settlement set forth in this Agreement. Final
 8    resolution of any such request for attorneys’ fees and expenses shall not be a condition to the
 9    dismissal of the Action.
10    12.    ANNUAL MEETING
11           12.1.   No Proposals at Annual Meeting. In further consideration of the releases, promises,
12    and covenants herein and other good and valuable consideration, the sufficiency and receipt of
13    which the Parties hereby acknowledge, the Plaintiffs agree that they will not make any shareholder
14    proposals at the next annual meeting of the Company following the Effective Date.
15    13.    MISCELLANEOUS
16           13.1.   Intent to Settle. The Parties and their respective counsel of record (a) acknowledge
17    that it is their intent to consummate this Agreement, and (b) agree to act in good faith and cooperate
18    to the extent reasonably necessary to effectuate and implement all terms and conditions of the
19    Agreement and to exercise their best efforts to accomplish the foregoing terms and conditions of,
20    and to obtain all necessary approvals of the Court required by, the Agreement (including, but not
21    limited to, using their best efforts to resolve any objections raised to the Settlement).
22           13.2.   Warranty of Stock Ownership. Plaintiffs and their co-lead counsel represent and
23    warrant that Plaintiffs are stockholders of Wynn Resorts and were stockholders of Wynn Resorts
24    at all relevant times for the purposes of maintaining standing in the Action.
25

26

27

28


                                                      - 19 -                                      019
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 26 of 57



 1           13.3.   Notice.    All notices, requests, demands, claims, and other communications
 2    hereunder shall be in writing by personal delivery or reputable overnight courier as set forth below:
 3                   If to Plaintiffs, to:
                     Julie Goldsmith Reiser
 4                   COHEN MILSTEIN SELLERS &
                     TOLL LLC
 5                   1100 New York Avenue NW, Suite 500
                     Washington, D.C. 20005
 6
                     If to the Director Defendants, to:
 7                   Matthew Solum, P.C.
                     KIRKLAND & ELLIS LLP
 8                   601 Lexington Avenue
                     New York, New York 10022
 9
                     and
10
                     Patrick G. Byrne (Nevada Bar #7636)
11                   SNELL & WILMER L.L.P.
                     3883 Howard Hughes Parkway, Suite 1100
12                   Las Vegas, Nevada 89169
13                   If to Wynn Resorts, to:
                     Brenoch R. Wirthlin
14                   FENNEMORE CRAIG P.C.
                     300 South Fourth Street, Suite 1400
15                   Las Vegas, Nevada 89101
16                   With a copy to:
17                   Ellen Whittemore
                     General Counsel
18                   WYNN RESORTS, LTD.
                     3131 Las Vegas Boulevard South
19                   Las Vegas, Nevada 89109
20                   If to Kimmarie Sinatra, to:
                     James N. Kramer
21                   ORRICK, HERRINGTON &
                     SUTTCLIFFE LLP
22                   405 Howard Street
                     San Francisco, California 94105
23
                     If to Stephen A. Wynn, to:
24                   Colleen C. Smith
                     LATHAM & WATKINS, LLP
25                   12670 High Bluff Drive
                     San Diego, California 92130
26

27

28


                                                     - 20 -                                     020
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 27 of 57



 1    Any Party hereto may change its address set forth above by giving notice to the other Parties in the
 2    manner set forth above.
 3
             13.4.   Severability. The failure by any particular Defendant or Wynn Resorts to comply
 4
      with any term of this Agreement or the Court Order approving this Agreement shall not give rise
 5
      to a claim against any other Defendants or Parties who have complied. Nor shall the failure by any
 6
      Defendant or Wynn Resorts to comply with any term of this Agreement or the Court Order
 7
      approving this Agreement affect the releases of other Defendants or Parties who have complied.
 8
             13.5.   Sophisticated Parties; No Construction Against Drafter. Each Party hereto received
 9
      independent legal advice from attorneys of his, her, or its choosing with respect to the advisability
10
      of entering this Agreement, the releases provided for in this Agreement, and with respect to the
11
      terms and conditions of this Agreement. This Agreement has been negotiated by the Parties and
12
      counsel. It is not to be construed against any party as the drafting party. In the event that the Court
13
      or any other court is called upon to interpret this Agreement, no one party or group of parties shall
14
      be deemed to have drafted the Agreement.
15
             13.6.   Entire Agreement. This Agreement in the form as finally approved by the Court
16
      embodies the entire agreement of the Parties. There are no further or other promises, agreements,
17
      understandings, terms, conditions, or obligations other than those contained herein.              This
18
      Agreement supersedes all previous communications, representations, or agreements, either verbal
19
      or written, between the Parties or their attorneys.
20
             13.7.   No Rights of Subrogation. Plaintiffs represent and warrant that no person, entity,
21
      firm, corporation, or insurance company has received any rights of subrogation, or substitution to
22
      the claims made, or which could have been asserted by Plaintiffs in the Action, and that there are
23
      no liens, voluntary, involuntary, statutory, or otherwise, relating to Plaintiffs’ Claim in the Action,
24
      or this Agreement. Defendants and Wynn Resorts represent and warrant that no person, entity,
25

26

27

28


                                                      - 21 -                                      021
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 28 of 57



 1    firm, corporation, or insurance company has received any rights of subrogation, or substitution to
 2    the claims, if any, which could have been asserted by Defendants and/or Wynn Resorts in the
 3    Action, and that there are no liens, voluntary, involuntary, statutory, or otherwise relating to such
 4    claims or this Agreement.
 5           13.8.   No Transfer or Assignment of Claims. Plaintiffs represent and warrant that they
 6    have not assigned, transferred, or conveyed, nor purported to assign, transfer, or convey, to any
 7    person, entity, firm, corporation, or insurance company, any rights, claims, or causes of action (or
 8    any portion thereof) they may have, or have had, against any or all of the Defendants, with respect
 9    to Plaintiffs’ Claim in the Action or any matters described in the Action. The Defendants and Wynn
10    Resorts represent and warrant they have not assigned, transferred, or conveyed, nor purported to
11    assign, transfer, or convey, to any person, entity, firm, corporation, or insurance company, any
12    rights, claims, or causes of action (or any portion thereof) they may have, or have had, against the
13    Plaintiffs, with respect to the claims, if any, which could have been asserted by Defendants and/or
14    Wynn Resorts in the Action.
15           13.9.   Further Cooperation. The Parties agree to cooperate fully and execute any and all
16    supplementary documents that may be necessary or appropriate to give full force and effect to the
17    basic terms and intent of this Agreement.
18           13.10. Authority to Execute; Counterparts. The individuals executing this Agreement on
19    behalf of the Parties represent and warrant that they have the authority to act on behalf of their
20    principal and execute this document on their principal’s behalf. This Agreement may be executed
21    in counterparts, each of which shall be deemed an original, and, when taken together with the other
22    signed counterparts, shall constitute one and the same instrument. Facsimile or .pdf signatures shall
23    constitute valid evidence of execution. This Agreement shall be deemed to be executed as of the
24

25

26

27

28


                                                     - 22 -                                     022
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 29 of 57



 1    date that all counsel for the Parties have executed a counterpart, even though no single counterpart
 2    is executed by all counsel for the Parties.
 3           13.11. Limited Right to Appeal. The Parties covenant and agree not to appeal the Final
 4    Order and Judgment. Nothing in this paragraph should be construed to grant or confer any right of
 5    appeal to any party or nonparty to this Action, other than as already exists and as provided by
 6    applicable law, if any.
 7           13.12. Stay of Proceedings. Pending Court approval of the Agreement, the Parties agree
 8    to stay any and all proceedings in the Action other than those incident to the Agreement itself. The
 9    Parties shall agree to extensions of time with respect to pleadings and other Court deadlines and
10    filings as are appropriate in the context of this Agreement. Without further order of the Court, the
11    Parties may agree to reasonable extensions of time not expressly set by the Court in order to carry
12    out any of the provisions of this Agreement.
13           13.13. Third-Party Beneficiaries.       No third parties are intended beneficiaries of this
14    Agreement and the promises contained therein, with the exception of those non-Parties who are
15    among the Released Parties to whom the Releases contained in Section 2 extend.
16           13.14. Exhibits. The Exhibits to this Agreement are a material and integral part hereof and
17    are fully incorporated herein by this reference.
18           13.15. Amendments; Waiver. This Agreement may be amended or any of its provisions
19    waived only by a written instrument executed by all Parties or by attorneys authorized to act on
20    their behalf. Any failure by any Party to insist upon the strict performance by any other Party of
21    any of the provisions of this Agreement shall not be deemed a waiver of any of the provisions
22    hereof, and such party, notwithstanding such failure, shall have the right thereafter to insist upon
23    the strict performance of any and all of the provisions of this Agreement to be performed by such
24    other Party. Waiver by any Party of any breach of this Agreement by any other Party shall not be
25

26

27

28


                                                         - 23 -                                023
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 30 of 57



 1    deemed a waiver of any other prior or subsequent breach of this Agreement, and failure by any
 2    Party to assert any claim for breach of this Agreement shall not be deemed to be a waiver as to that
 3    or any other breach and will not preclude any Party from seeking to remedy a breach and enforce
 4    the terms of this Agreement.
 5            13.16. Governing Law. This Agreement shall be governed by the laws of Nevada, without
 6    regard to conflict of laws principles.
 7            13.17. Headings.     The section headings used throughout this Agreement are for
 8    convenience only and shall not affect the construction or interpretation of the Agreement.
 9            13.18. Disparaging Remarks. Other than as required by law, none of the Parties, nor any
10    of the Parties’ respective attorneys or representatives, shall issue any press release or make any
11    other public statement describing this Agreement which disparages any Party or accuses any Party
12    of any wrongdoing. Recitation of the allegations in the Amended Complaint does not qualify as
13    “disparagement” or an accusation of wrongdoing under this provision, so long as they are referred
14    to as allegations.
15            13.19. Jurisdiction. The Court shall retain exclusive jurisdiction over the implementation
16    and enforcement of this Agreement.
17

18

19

20

21

22

23

24

25

26

27

28


                                                     - 24 -                                    024
Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 31 of 57




                                                                        025
Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 32 of 57




                                                                        026
Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 33 of 57




                                                                        027
Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 34 of 57




                                                                        028
Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 35 of 57




                                                                        029
Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 36 of 57




                                                                        030
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 37 of 57



 1                                       EXHIBIT A
                           WYNN RESORTS, LTD. CORPORATE REFORMS
 2
         In connection with a settlement of the derivative lawsuits facing Wynn Resorts, Ltd. (“Wynn
 3    Resorts” or the “Company”) and its directors and officers, titled DiNapoli v. Wynn, et al., Case No.
      A-18-770013-B (the “Derivative Lawsuit”), Wynn Resorts, Ltd. implemented the following
 4    corporate reforms:
 5                                   NEW CORPORATE REFORMS
 6       1. Majority Vote Requirement: The Board of Directors shall submit and recommend a
            proposed bylaw change to Wynn shareholders for approval at the first annual general
 7          meeting after the Effective Date that requires a majority vote for all director elections and
            re-elections, except in the case of a proxy context. Upon approval, the Board of Directors
 8          will implement said change.
 9       2. 10b5-1 Plan: The Board of Directors shall adopt (i) a requirement that Directors wishing
            to sell Company stock must do so pursuant to a 10b5-1 plan and (ii) a requirement that
10          executives wishing to sell Company stock who have stock in the Company worth more than
            $15 million must do so pursuant to a 10b5-1 plan.
11
         3. Succession Plan: The Nominating & Governance Committee will enhance its succession
12          planning and provide a succession plan for executive officers and directors to the Board of
            Directors.
13
         4. Separation of Chairman and CEO: The Board of Directors shall submit and recommend
14          a proposed bylaw change to Wynn shareholders for approval at the first annual general
            meeting after the Effective Date that mandates the separation of Chairman and CEO, and
15          requires that the Chairman be independent. Upon approval, the Board of Directors will
            implement said change.
16
         5. Commitment to Diversity: The Nominating & Governance Committee will publicly
17          announce the intention of the Company to achieve 50% diversity of the Board of Directors.
18                                     MEASURES UNDERTAKEN
19           The filing of Plaintiffs’ original complaint in the Action, which occurred on February 22,
      2018, was a factor considered by Wynn Resorts in deciding to undertake the following extensive
20
      remedial measures:
21
         1. Revised and Updated Corporate Prevention of Harassment Policies: Among other
22          policies, the Company revised and enhanced its Preventing Harassment and Discrimination
            Policy, including the following changes:
23
                     x   Updating the name of the Sexual Harassment Policy, from “Zero Tolerance” to
24                       “Preventing Harassment and Discrimination”;

25                   x   Strengthening the Policy’s statement of corporate commitment to diversity,
                         inclusion, and respect;
26
                     x   Clarifying that the Policy applies to all employees throughout the Company,
27                       including full-time, part-time, temporary, and seasonal employees, as well as the
                         Board of Directors;
28


                                                     - 28 -                                    031
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 38 of 57



 1                  x   Clarifying the Company’s reporting procedure and emphasizing a manager’s
                        duty to report all instances of complaints or harassment;
 2
                    x   Adding a reporting channel directly to the Audit Committee for any complaints
 3                      involving senior executives;
 4                  x   Adding additional channels for reporting and filing complaints to ensure that
                        employees have multiple avenues through which they may feel safe making a
 5                      report or filing a complaint;
 6                  x   Strengthening and clarifying the Policy’s statement against retaliation by clearly
                        defining “retaliation,” and emphasizing that employees who engage in
 7                      retaliation may be subject to discipline, up to and including termination; and
 8                  x   Clarifying that the Policy applies to third-party harassment and requiring all
                        independent contractors, including employees thereof, to abide by the
 9                      Company’s Preventing Harassment and Discrimination Policy.
10          The Company will also implement an annual survey to assess the efficacy of the
            enhancements. Surveys include the following questions: (1) I have not personally witnessed
11          sexual harassment in this Company. (2) I am familiar with the proper reporting procedures
            for incidents of sexual harassment. (3) I feel comfortable reporting incidents of sexual
12          harassment to management. (4) I believe the Company will take appropriate action in
            response to incidents of sexual harassment.
13
         2. Enhanced Training: Launched enhanced Workplace Compliance and Prevention of
14          Sexual Harassment training for all employees, designed by a third-party expert and
            delivered in-person to all employees.
15
         3. Women’s Leadership Council: Launched a Women’s Leadership Council to promote
16          equality within the workplace.
17       4. Equitable Pay and Promotion Study: Commissioned pay and promotion equity studies to
            measure pay equality among men and women in the workforce.
18
         5. Parental Leave Policy: Launched a Paid Parental Leave program that provides paid time
19          off to new parents.
20       6. Perfect Start Policy: Qualified new parent employees receive $250 upon the birth of a
            child.
21
         7. Diversity Training: Implemented new Diversity, Inclusion and Unconscious Bias training
22          taught by third-party experts. Company senior executives completed an eight-hour training
            program.
23
         8. Employee Relations Department: Extended the hours of the Employee Relations
24          Department to ensure greater access and availability for employees.
25       9. Reporting Hotline: Retained a third-party expert in human resource matters to establish a
            third-party reporting hotline for employees.
26
         10. Enhancements to Reporting and Investigative Processes: Adopted new written protocols
27           to memorialize the process of workplace conduct investigations and ensure that every report
             and complaint it receives is appropriately and consistently addressed.
28


                                                    - 29 -                                     032
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 39 of 57



 1       11. Permitted Disclosures Policy: Adopted a Permitted Disclosures Policy, which reaffirms
             to employees that nothing in any Company policy or employment-related confidentiality or
 2           non-disparagement agreement restricts them from engaging in legally-protected
             disclosures.
 3
         12. Personal Relationships and Potential Conflicts of Interest Policy: Updated the Personal
 4           Relationships and Potential Conflicts of Interest Policy to discourage personal relationships
             between all employees and expressly state that personal relationships must not interfere
 5           with any employees’ professional behavior. The updated policy also provides added clarity
             by specifically defining “Restricted Relationships,” and identifying certain personal
 6           relationships between employees that must be reported to Human Resources and to the
             Audit Committee of the Board of Directors. The new policy also enhances review and
 7           scrutiny of personal relationships in the Company’s Legal, Compliance, Security, and
             Human Resources departments.
 8
         13. Spa and Salon Policies and Initiatives: Updated the Spa and Salon Policies in an effort to
 9           increase the safety and security of employees and minimize the potential for misconduct,
             including updates stating that:
10
                    x   if an employee is uncomfortable or feels threatened during service, he or she
11                      should immediately end the service and leave the guestroom or treatment area;
12                  x   solicitation by guests of the private information of employees is inappropriate;
                        and
13
                    x   all inappropriate behavior must be reported to the manager on duty.
14
            As part of these changes, the Company also made clear to all Spa and Salon employees that
15          they are entitled to be escorted by a manager or security to and from any in-room service
            appointments. In addition, the Company has provided each guest-room attendant (and Spa
16          and Salon employees going to guest rooms) a safety button that they can push in the case
            of an emergency. The Company also initiated a policy prohibiting the use of Spa and Salon
17          services by executives and Board members.
18       14. New Compliance Program: Adopted a new Compliance Program with a reconstituted
             Compliance Committee comprised of individuals with extensive experience and familiarity
19           with law enforcement regulated businesses, ethics, and/or gaming compliance, who are not
             otherwise affiliated with the Company, to oversee and promote the Company’s compliance
20           and ensure that it meets the Company’s strict policy to conduct business at the highest levels
             of honesty and integrity. Two Board members also serve as ex officio members of the
21           Compliance Committee. Under the new Compliance Program, the Compliance Committee
             is responsible for:
22
                    x   Ensuring the Company’s compliance with gaming laws in all applicable
23                      jurisdictions;
24                  x   Reviewing all transactions entered into during the previous quarter;
25                  x   Reviewing all claims of sexual harassment reported by employees;
26                  x   Meeting regularly with the Chief Global Compliance Officer and the Audit
                        Committee;
27
                    x   Sharing minutes between the Board and the Compliance Committee; and
28


                                                     - 30 -                                     033
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 40 of 57



 1                  x   Providing the Company’s gaming regulators with regular updates on, among
                        other things, the following issues: (i) disciplinary actions, settlements, or
 2                      terminations regarding harassment or discrimination by a senior executive;
                        (ii) significant compliance developments; and (iii) any known lawsuits or other
 3                      public filings against senior executives or Board members involving harassment
                        or discrimination.
 4
         15. Arbitration Clauses: Prohibition of employer-forced arbitration clauses (other than for
 5           collective bargaining agreements) for discrimination or sexual misconduct claims.
 6       16. Non-Disclosure Agreements: Prohibition of employer-forced Non-Disclosure Agreements
             in any settlement agreements relating to discrimination or sexual misconduct claims. Allow
 7           for permissive one-sided Non-Disclosure Agreements so that victim can disclose, but Wynn
             Resorts cannot force non-disclosure.
 8
         17. Amendment to Code of Personal Conduct: Amended the Code of Personal Conduct to
 9           require disclosure of any civil complaints, administrative charges, or settlements (whether
             or not as the result of a civil or administrative complaint) involving claims alleging that the
10           employee engaged in sexual harassment.
11       18. Adoption of “Rooney Rule”: Adoption of a “Rooney Rule” in the Board’s Nominating
             and Governance Charter for evaluation of candidates.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     - 31 -                                      034
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 41 of 57



 1                                               EXHIBIT B
 2     Patrick G. Byrne (NV Bar #7636)
       Alex L. Fugazzi (NV Bar #9022)
 3     V. R. Bohman (NV Bar #13075)
       SNELL & WILMER L.L.P.
 4     3883 Howard Hughes Parkway, Suite 1100
       Las Vegas, NV 89169
 5     Telephone: 702.784.5200
       Facsimile: 702.784.5252
 6     Email: pbyrne@swlaw.com
               afugazzi@swlaw.com
 7             vbohman@swlaw.com
 8     Additional Counsel on Signature Block
 9     Attorneys for Defendants John J. Hagenbuch, Ray R.
       Irani, Jay L. Johnson, Matthew Maddox, Robert J.
10     Miller, Patricia Mulroy, Clark T. Randt, Jr., Alvin V.
       Shoemaker, J. Edward Virtue, and D. Boone Wayson
11
                                             DISTRICT COURT
12
                                       CLARK COUNTY, NEVADA
13
      IN RE WYNN RESORTS, LTD.               Lead Case No. A-18-769630-B
14                                           Consolidated with Case Nos.
      DERIVATIVE LITIGATION
                                             A-18-769673-B, A-18-770013-B, A-18-770222-B,
15                                           A-18-770578-B, A-18-771162-B, A-19-795981-B
16                                           -AND-
17                                           Coordinated Cases
                                             A-18-785076-B, A-18-785733-B, A-18-785771-B,
18                                           A-18-785942-B, A-18-785970-B, A-18-786074-B,
                                             A-18-786149-B, A-18-786696-B, A-19-787070-B
19
      AND ALL COORDINATED                    Dept. No.: XVI
20    CASES

21                                [PROPOSED] SCHEDULING ORDER

22       This matter having come before the Court upon the parties’ joint submission of the Stipulation

23    and Agreement of Settlement and Release, dated November 21, 2019, and the exhibits attached

24    thereto (the “Agreement”), and the Court having reviewed the Agreement and being fully advised

25    of the premises therein, IT IS HEREBY ORDERED that:

26           1.      A hearing (the “Settlement Hearing”) shall be held before this Court on the ____

27    day of _______________, 2020 at _________, to (i) determine whether the above-captioned action

28    (the “Action”) may proceed as a stockholder derivative action pursuant to Nevada Rule of Civil


                                                     - 32 -                                 035
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 42 of 57



 1    Procedure 23.1, solely for purposes of the Settlement and without prejudice to the Company’s right
 2    to raise defenses under Rule 23.1 or any other defenses in the Action in the event that the Court
 3    fails to grant final approval of the Settlement; (ii) determine whether the Settlement, on the terms
 4    and conditions provided for in the Agreement, is fair, reasonable, and adequate, and in the best
 5    interests of Wynn Resorts, Ltd. (“Wynn Resorts”) and its stockholders; (iii) determine whether the
 6    Court should finally approve the Settlement and enter a judgment, substantially in the form attached
 7    hereto as Exhibit E, dismissing the Action with prejudice and extinguishing and releasing the claims
 8    as set forth therein; (iv) hear and determine any objections to the Settlement; (v) rule on Plaintiffs’
 9    application for an award of attorneys’ fees and expenses; and (vi) rule on such other matters as the
10    Court may deem appropriate.
11           2.        The Court approves, as to form and content, the Notice of Pendency of Derivative
12    Action, Proposed Settlement of Derivative Action, and Settlement Hearing (the “Notice”), attached
13    as Exhibit C to the Agreement, and the Summary Notice of Pendency of Derivative Action,
14    Proposed Settlement of Derivative Action, and Settlement Hearing (the “Summary Notice”),
15    attached as Exhibit D to the Agreement, and finds that the mailing and posting of these notices,
16    substantially in the manner and form set forth in the Agreement, meets the requirements of Nevada
17    Rule of Civil Procedure 23.1 and due process, are the best notice practicable under the
18    circumstances, and shall constitute due and sufficient notice to Wynn Resorts’ stockholders.
19           3.        At least sixty (60) business days before the Settlement Hearing, Wynn Resorts shall
20    cause the Notice, attached as Exhibit C to the Agreement, to be mailed by first-class mail to all
21    stockholders of record as of the close of business on the date of this Order at the addresses provided
22    on the books of Wynn Resorts.
23           4.        At least sixty (60) business days before the Settlement Hearing, Wynn Resorts shall
24    cause the Notice to be posted on its corporate website.
25           5.        At least sixty (60) business days before the Settlement Hearing, Wynn Resorts shall
26    cause the newswire service PR Newswire to issue the Summary Notice once to the public in the
27    United States.
28


                                                      - 33 -                                      036
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 43 of 57



 1           6.      At least fourteen (14) days before the Settlement Hearing, Wynn Resorts shall file
 2    with the Court proof, by appropriate declaration, of such mailing and posting described in
 3    Paragraphs 3, 4, and 5.
 4           7.      All papers in support of the settlement shall be filed with the court and served at
 5    least twenty (20) days before the Settlement Hearing.
 6           8.      Any Wynn Resorts stockholders may appear and show cause, if he, she, or it has
 7    any reason why the settlement should not be approved as fair, reasonable, and adequate, or why a
 8    judgment should not be entered thereon, or why attorneys’ fees should not be awarded to Plaintiffs’
 9    counsel; provided, however, that no Wynn Resorts stockholder shall be heard or entitled to contest
10    the approval of the terms and conditions of the settlement unless that person has, at least thirty (30)
11    days before the Settlement Hearing, filed a detailed objection in writing (described further below)
12    with the Clerk of Court and served on the following counsel so that it was received no later than
13    thirty (30) days before the Settlement hearing:
                     Julie Goldsmith Reiser
14                   COHEN MILSTEIN SELLERS &
                     TOLL LLC
15                   1100 New York Avenue NW, Suite 500
                     Washington, D.C. 20005
16                   Counsel for Lead Plaintiffs
17                   Matthew Solum, P.C.
                     KIRKLAND & ELLIS LLP
18                   601 Lexington Avenue
                     New York, New York 10022
19                   Counsel for Director Defendants
20                   Colleen Smith
                     LATHAM & WATKINS LLP
21                   12670 High Bluff Drive
                     San Diego, California 92130
22                   Counsel for Stephen A. Wynn
23                   James N. Kramer
                     ORRICK, HERRINGTON & SUTCLIFFE LLP
24                   405 Howard Street
                     San Francisco, California 94105
25                   Counsel for Kimmarie Sinatra
26                   Brenoch R. Wirthlin
                     FENNEMORE CRAIG P.C.
27                   300 South Fourth Street, Suite 1400
                     Las Vegas, Nevada 89101
28                   Counsel for Wynn Resorts


                                                      - 34 -                                      037
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 44 of 57



 1    Such objections must contain the following information: (i) the Wynn Resorts stockholder’s name,
 2    legal address, and telephone number; (ii) Proof of being a Current Wynn Resorts Shareholder as of
 3    the Record Date; (iii) The date(s) the Wynn Resorts stockholder purchased their Wynn Resorts
 4    shares; (iv) a statement of the Wynn Resorts stockholder’s position with respect to the matters to
 5    be heard at the Final Hearing, including a statement of each objection being made; and (v) the
 6    grounds for each objection or the reasons for the Wynn Resorts stockholder desiring to appear and
 7    to be heard. Any Wynn Resorts stockholder who fails to object or otherwise request to be heard in
 8    the manner prescribed above will be deemed to have waived the right to object to any aspect of the
 9    settlement or to otherwise request to be heard (including the right to appeal) and will be forever
10    barred from raising such objection or request to be heard in this or any other action or proceeding,
11    and shall be bound by the settlement, the judgment, and the releases given.
12           9.      All replies to any objections shall be filed and served at least seven (7) days before
13    the Settlement Hearing.
14           IT IS SO ORDERED.
15    Dated this __ day of ___________, 2019
                                                                _________________________________
16                                                              DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                     - 35 -                                     038
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 45 of 57



 1                                               EXHIBIT C
 2        NOTICE OF PENDENCY OF DERIVATIVE ACTION, PROPOSED AGREEMENT OF
 3                SETTLEMENT AND RELEASE, AND SETTLEMENT HEARING

 4        TO: ALL CURRENT RECORD HOLDERS AND BENEFICIAL OWNERS OF
      COMMON STOCK OF WYNN RESORTS, LTD. (“WYNN RESORTS” OR THE
 5    “COMPANY”) AS OF _________ (THE “RECORD DATE”) (“CURRENT WYNN
      RESORTS SHAREHOLDERS”).
 6

 7         PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. THIS
      NOTICE RELATES TO A PROPOSED SETTLEMENT AND DISMISSAL OF DINAPOLI
 8    V. WYNN, ET AL., CASE NO. A-18-770013-B (THE “ACTION”), A SHAREHOLDER
      DERIVATIVE ACTION, AND CONTAINS IMPORTANT INFORMATION REGARDING
 9    YOUR RIGHTS. IF THE COURT APPROVES THE SETTLEMENT, YOU WILL BE
      FOREVER BARRED FROM CONTESTING THE APPROVAL OF THE PROPOSED
10
      SETTLEMENT AND FROM PURSUING THE “RELEASED CLAIMS,” AS DEFINED
11    HEREIN.

12        THE COURT HAS MADE NO FINDINGS OR DETERMINATIONS
      CONCERNING THE MERITS OF THE ACTION. THE RECITATION OF THE
13    BACKGROUND AND CIRCUMSTANCES OF THE SETTLEMENT CONTAINED
      HEREIN DOES NOT CONSTITUTE THE FINDINGS OF THE COURT. IT IS BASED ON
14
      REPRESENTATIONS MADE TO THE COURT BY COUNSEL FOR THE PARTIES.
15
              Notice is hereby provided to you of the proposed settlement (the “Settlement”) of this
16    shareholder derivative lawsuit. This Notice is provided by Order of the District Court of Nevada,
      Clark County (the “Court”). It is not an expression of any opinion by the Court. It is to notify you
17    of the terms of the proposed Settlement, and your rights related thereto.
18
      1.      WHY THE COMPANY HAS ISSUED THIS NOTICE
19
             Thomas P. DiNapoli, Comptroller of the State of New York, as Administrative Head of the
20    New York State and Local Retirement System and Trustee of the New York State Common
      Retirement Fund, and the New York City Pension Fund 4 (together, “Plaintiffs”), Nominal
21    Defendant Wynn Resorts, Ltd. (“Wynn Resorts” or the “Company”), and Defendants D. Boone
      Wayson, John J. Hagenbuch, Ray R. Irani, Jay L. Johnson, Robert J. Miller, Patricia Mulroy, Clark
22
      T. Randt, Jr., Alvin V. Shoemaker, and J. Edward Virtue (“Director Defendants”), Stephen A.
23    Wynn, Kimmarie Sinatra, and Matthew Maddox (together with the Director Defendants, the
      “Defendants” and, together with Plaintiffs and Wynn Resorts, the “Parties” and each a “Party”)
24    have agreed upon terms to settle the Action on the terms set forth in the Stipulation and Agreement

25
      4
       The NYC Funds include: New York City Employees’ Retirement System, New York City Police
26    Pension Fund, Police Officer’s Variable Supplements Fund, Police Supervisor Officers Variable
27    Supplements Fund, New York City Fire Pension Fund, Fire Fighters’ Variable Supplements Fund,
      Fire Officers’ Variable Supplements Fund, Board of Education Retirement System of the City of
28    New York, Teachers’ Retirement System of the City of New York, and New York City Teachers’
      Variable Annuity Program.

                                                     - 36 -                                    039
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 46 of 57



 1    of Settlement and Release, dated November 21, 2019 (“Agreement”), which can be viewed and/or
      downloaded at www.wynnresorts.com.
 2

 3             On ___________, at ______, the Court will hold a hearing (the “Final Hearing”) in the
      Action. The purpose of the Final Hearing is to determine: (i) whether the terms of the Agreement
 4    are fair, reasonable, and adequate and should be approved; (ii) whether a final judgment should be
      entered; and (iii) such other matters as may be necessary or proper under the circumstances.
 5
      2.     SUMMARY OF THE ACTION
 6
              On February 22, 2018, Plaintiffs Thomas P. DiNapoli, Comptroller of the State of New
 7
      York, as Administrative Head of the New York State and Local Retirement System and Trustee of
 8    the New York State Common Retirement Fund (“NYSCRF”), and New York City Employees’
      Retirement System, New York City Police Pension Fund, Police Officer’s Variable Supplements
 9    Fund, Police Supervisor Officers’ Variable Supplements Fund, New York City Fire Pension Fund,
      Fire Fighters’ Variable Supplements Fund, Fire Officers’ Variable Supplements Fund, Board of
10    Education Retirement System of The City of New York, Teachers’ Retirement System of The City
11    of New York, and New York City Teachers’ Variable Annuity Program (collectively, the “NYC
      Funds”) filed a stockholder derivative action in the District Court of Nevada, Clark County (the
12    “Court”), on behalf of Nominal Defendant Wynn Resorts against the Defendants for breaches of
      fiduciary duty styled DiNapoli v. Wynn, et al., Case No. A-18-770013-B (the “DiNapoli Action”).
13
              Six other derivative complaints were filed in the Court, including (1) Operating Engineers,
14    et al. v. Wynn, et al., Case No. A-18-769630-B (filed Feb. 15, 2018); (2) Boynton Beach Mun
15    Firefighters’ Pension Trust Fund, et al. v. Wynn, et al., Case No. A-18-769673-B (filed Feb. 15,
      2018); (3) Erste-Sparinvest Kapitalanlagegesellschaft m.b.H. v. Wynn, et al., Case No. A-18-
16    770013-B (filed Feb. 22, 2018); (4) State of Oregon, et al. v. Wynn, et al., Case No. A-18-770578-
      B (filed Mar. 6, 2018); (5) Insulators and Asbestos Workers Local No. 14 Pension and Health and
17    Welfare Funds, v. Wynn, et al., Case No. A-18-771162-B (filed Mar. 15, 2018); and (6) C. Jeffrey
      Rogers v. Wynn, et al., Case No. A-18-773024-B (filed Apr. 18, 2018, “Rogers Action”); and (7)
18    Dennis Rosen v. Stephen A. Wynn, et al., Case No. A-19-795981-B (filed June 3, 2019).
19
             On March 23, 2018, Plaintiffs filed their Verified Amended Stockholder Derivative
20    Complaint in the DiNapoli Action alleging five causes of action: (a) breach of fiduciary duty against
      the Director Defendants; (b) unjust enrichment against all Defendants; (c) breach of fiduciary duty
21    against Stephen A. Wynn, Kimmarie Sinatra, and Matthew Maddox; (d) insider trading against
      Stephen A. Wynn, John J. Hagenbuch, Patricia Mulroy, Clark T. Randt, Jr., Alvin V. Shoemaker,
22
      D. Boone Wayson, Kimmarie Sinatra, and Matthew Maddox; and (e) aiding and abetting Stephen
23    A. Wynn’s breach of fiduciary duty against Kimmarie Sinatra, Matthew Maddox, and the Director
      Defendants (collectively, “Plaintiffs’ Allegations”).
24
              On May 10, 2018, the Court signed an order consolidating the DiNapoli Action with the
25    other aforementioned derivative suits, excluding the Rogers Action, (the “Action”) and made the
      March 23, 2018 complaint the operative complaint (the “Complaint”). In the same order, the Court
26
      designated Thomas P. DiNapoli, Comptroller of the State of New York, as Administrative Head of
27    the New York State and Local Retirement System and Trustee of the New York State Common
      Retirement Fund, and the New York City Pension Funds, collectively, as Lead Plaintiffs (“Lead
28    Plaintiffs”) and the law firm of Cohen Milstein Sellers & Toll PLLC as Lead Counsel for the Action


                                                     - 37 -                                     040
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 47 of 57



 1    and the law firm of Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP as Liaison Counsel
      (collectively, “Plaintiffs’ Counsel”). In the Complaint, Plaintiffs allege that Wynn Resorts suffered
 2    injury as a result of Plaintiffs’ Allegations.
 3
            On September 5, 2018, the Court denied Defendants’ motions to dismiss the Amended
 4    Complaint, finding that demand on the Board would be futile (“MTD Order”).

 5            On September 19, 2018, the Company’s Board of Directors created and established a
      Special Litigation Committee (“SLC”) in accordance with In re Dish Network Derivative Litig.,
 6    401 P.3d 1081 (Nev. 2017) (“Dish Network”). In accordance with Dish Network, the Board tasked
 7    the SLC with reviewing, investigating, and analyzing the allegations and causes of action in the
      Amended Complaint, as well as making a determination as to whether it is in the Company’s best
 8    interest to prosecute, resolve, or dismiss some or all of the causes of action in the Amended
      Complaint. On November 30, 2018, the SLC filed a Motion to Intervene and Motion to Stay in the
 9    Action and on January 6, 2018, the Court granted the SLC’s motion to intervene and granted the
      SLC’s motion to stay in part (the “Stay”).
10

11            On October 15, 2018, the Nevada Supreme Court summarily dismissed Defendants’ petition
      to reverse the Court’s MTD Order.
12
            On November 29, 2018, the Court denied a “renewed” motion to dismiss the Amended
13    Complaint by Defendant Sinatra.
14
      3.      SETTLEMENT
15
             On November 21, 2019, Plaintiffs and Defendants entered into the Agreement to resolve
16    the Action. Pursuant to the Agreement, Wynn Resorts will institute certain corporate governance
      reforms, including:
17
           1. Majority Vote Requirement: The Board of Directors shall submit and recommend a
18            proposed bylaw change to Wynn shareholders for approval at its 2020 annual general
              meeting that requires a majority vote for all director elections and re-elections, except in
19            the case of a proxy context. Upon approval, the Board of Directors will implement said
              change.
20
           2. 10b5-1 Plan: The Board of Directors shall adopt (i) a requirement that Directors wishing
21            to sell Company stock must do so pursuant to a 10b5-1 plan and (ii) a requirement that
              executives wishing to sell Company stock who have stock in the Company worth more
22            than $15 million must do so pursuant to a 10b5-1 plan.
23         3. Succession Plan: The Nominating & Governance Committee will enhance its succession
              planning and provide a succession plan for executive officers and directors to the Board of
24            Directors.
25         4. Separation of Chairman and CEO: The Board of Directors shall submit and
              recommend a proposed bylaw change to Wynn shareholders for approval at its 2020
26            annual general meeting that mandates the separation of Chairman and CEO, and requires
              that the Chairman be independent. Upon approval, the Board of Directors will implement
27            said change.
28


                                                       - 38 -                                    041
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 48 of 57



 1          5. Commitment to Diversity: The Nominating & Governance Committee will publicly
               announce the intention of the Company to achieve 50% diversity of the Board of
 2             Directors.
 3    In addition, consistent with Plaintiffs’ claims and after the filing of the Amended Complaint, Wynn
      Resorts has instituted a number of additional Corporate Governance reforms during the pendency
 4    of the litigation. These additional reforms, set forth in Exhibit A, include, but are not limited to:
 5           1.      Substantially revised and updated Corporate Prevention of Harassment Policy,
      Personal Relationships and Potential Conflicts of Interest Policy, Spa and Salon Policy and Code
 6    of Personal Conduct;
 7             2.     Significantly enhanced sexual harassment and diversity training for all employees;
 8           3.      Significant enhancements to the ability to report complaints, including extending
      the hours of the Employee Relations Department and the establishment of a third-party hotline;
 9
              4.      The creation of a Compliance Program and Compliance Committee, comprised of
10    individuals with extensive experience and familiarity with law enforcement regulated businesses,
      ethics, and/or gaming compliance, who are not otherwise affiliated with the Company, to oversee
11    and promote the Company’s compliance and ensure that it meets the Company’s strict policy to
      conduct business at the highest levels of honesty and integrity;
12
               5.     Prohibition of employer-forced arbitration clauses and non-disclosures agreements;
13    and
14           6.      The adoption of a “Rooney Rule” in the Board’s Nominating and Governance
      Charter for evaluation of candidates.
15
              The Agreement also provides for the entry of judgment dismissing the Action against the
16    Defendants with prejudice and, as explained in more detail in the Agreement, releasing and
17    discharging certain known and unknown claims that could have been brought in any court by the
      Plaintiffs in the Action or by Wynn Resorts, or any of its shareholders, derivatively against the
18    Defendants and Wynn Resorts and all of their past, present, and future officers, directors,
      shareholders, members, partners, managers, agents, attorneys, and insurers that relate to, arise out
19    of, or concern Plaintiffs’ Allegations.
20    4.       PLAINTIFF’S ATTORNEYS’ FEES AND EXPENSES
21           After negotiating corporate governance reforms, counsel for the Plaintiff, the Company and
22    Defendants, negotiated the attorneys’ fees that Defendants would pay to Plaintiff’s Counsel. In light
      of benefits produced for Wynn Resorts by Plaintiffs and their Counsel in connection with this
23    Agreement and the litigation leading up to it, Plaintiffs and Plaintiffs’ Counsel intend to seek an
      aggregate award from the Court of no more than 12% of the combined monetary and corporate
24    governance benefit to the Company as compensation for attorneys’ fees and expenses, subject to
      Court approval. The aggregate award will include expenses not to exceed $300,000.00, subject to
25
      Court approval.
26
      5.       REASONS FOR THE SETTLEMENT
27
             The Court did not decide in favor of the Plaintiff or the Defendants. The proposed
28    Settlement was negotiated at arm’s-length by attorneys for the Parties. The attorneys for all of the


                                                     - 39 -                                     042
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 49 of 57



 1    Parties have extensive experience in shareholder derivative cases, and they all believe the
      Settlement is in the best interest of their clients. Wynn Resorts and Plaintiffs believe that the
 2    Settlement provides substantial benefits upon Wynn Resorts and its shareholders.
 3
      5.1    Why Did Plaintiffs Agree to Settle?
 4
              Plaintiffs’ Counsel investigated claims and the underlying events and transactions alleged
 5    in the Action. Plaintiffs’ Counsel have analyzed the evidence adduced during their investigation,
      and have researched the applicable law with respect to the claims of Plaintiffs, Wynn Resorts, and
 6    its shareholders against the Defendants and the potential defenses thereto.
 7
              Based upon their investigation, Plaintiffs and its counsel have concluded that the terms and
 8    conditions of the Agreement are fair, reasonable, and adequate to Plaintiffs, Current Wynn Resorts
      Shareholders, and Wynn Resorts, and in their best interests, and have agreed to settle the claims
 9    raised in the Action pursuant to the terms and provisions of the Agreement after considering, among
      other things: (a) the substantial benefits that Wynn Resorts and its shareholders will receive from
10    the Agreement, (b) the attendant risks of continued litigation of the Action, and (c) the desirability
11    of permitting the Settlement to be consummated.

12            In particular, Plaintiffs and their counsel considered the significant litigation risk inherent
      in this Action. The law imposes significant burdens on Plaintiffs for pleading and proving a
13    shareholder derivative claim. Further, there was a significant risk that the Special Litigation
      Committee of the Board of Wynn Resorts, formed by the Board on September 19, 2018 to
14    investigate the claims in the Action, would recommend that the Company take no action or limited
15    action, a recommendation that would have been very difficult to overcome. While Plaintiffs believe
      their claims are meritorious, Plaintiffs acknowledge that there is a substantial risk that the Action
16    may not succeed in producing a recovery in light of the applicable legal standards and possible
      defenses. Plaintiffs and their counsel believe that, under the circumstances, they have obtained the
17    best possible relief for Wynn Resorts and its shareholders.
18    5.2    Why Did the Defendants Agree to Settle?
19
             Litigation presents inherent risks. Although Defendants deny that they acted improperly,
20    the defense of the Action requires an expenditure of corporate resources, in particular, of
      management time and attention. After investigation of the underlying facts and analyzing the
21    applicable law, Defendants believe that the arm’s length settlement negotiated with Plaintiffs is
      appropriate under the circumstances. The settlement provides a certain and specific resolution of
22    the disputes and provides a corporate governance change that is beneficial to Wynn Resorts
23    shareholders. As well, the settlement permits Wynn Resorts’ management to focus their attention
      on Wynn Resorts business affairs, which is where the focus of management should be.
24
      6.     FINAL HEARING
25
             On __________, 2020, at ______, in Department 16, Courtroom 3H, of the Regional Justice
26    Center, 200 Lewis Avenue, Las Vegas, Nevada 89101, the Court will hold the Final Hearing. At
      the Final Hearing, the Court will consider whether the terms of the Settlement are fair, reasonable,
27
      and adequate and thus should be finally approved, and whether the Action should be dismissed with
28    prejudice pursuant to the Agreement.


                                                      - 40 -                                      043
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 50 of 57



 1    7.     RIGHT TO ATTEND FINAL HEARING
 2           Any Current Wynn Resorts Shareholder may, but is not required to, appear in person at the
      Final Hearing. If you want to be heard at the Final Hearing, then you must first comply with the
 3
      procedures for objecting, which are set forth below. The Court has the right to change the hearing
 4    dates or times without further notice. Thus, if you are planning to attend the Final Hearing, you
      should confirm the date and time before going to the Court. CURRENT WYNN RESORTS
 5    SHAREHOLDERS WHO HAVE NO OBJECTION TO THE SETTLEMENT DO NOT NEED
      TO APPEAR AT THE FINAL HEARING OR TAKE ANY OTHER ACTION.
 6
      8.     RIGHT TO OBJECT TO SETTLEMENT AND PROCEDURES FOR DOING SO
 7

 8            You have the right to object to any aspect of the Settlement. You must object in writing,
      and you may request to be heard at the Final Hearing. If you choose to object, then you must follow
 9    these procedures.

10    8.1    You Must Make Detailed Objections in Writing
11           Any objection must be presented in writing and must contain the following information.
12    The Court may not consider any objection that does not substantially include the following
      information:
13
                 1.     Your name, legal address, and telephone number;
14
                 2.     Proof of being a Current Wynn Resorts Shareholder as of the Record Date;
15
                 3.     The date(s) you purchased your Wynn Resorts shares;
16
                 4.     A statement of your position with respect to the matters to be heard at the Final
17                      Hearing, including a statement of each objection being made;

18               5.     The grounds for each objection or the reasons for your desiring to appear and
                        to be heard;
19
                 6.     Notice of whether you intend to appear at the Final Hearing (this is not
20                      required if you have lodged your objection with the Court); and

21               7.     Copies of any papers you intend to submit to the Court, along with the names
                        of any witness(es) you intend to call to testify at the Final Hearing and the
22                      subject(s) of their testimony.

23    8.2    You Must Timely Deliver Written Objections to the Court, Plaintiffs’ Counsel, and
             Defendants’ Counsel
24

25           YOUR WRITTEN OBJECTIONS MUST BE ON FILE WITH THE CLERK OF THE

26    COURT NO LATER THAN 20 CALENDAR DAYS BEFORE THE FINAL HEARING.

27           The Court Clerk’s address is:

28


                                                    - 41 -                                    044
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 51 of 57



 1                                        Clerk of the Court
                                          200 Lewis Avenue
 2                                        Las Vegas, Nevada 89155
 3
             YOU ALSO MUST DELIVER COPIES OF THE MATERIALS TO COUNSEL FOR
 4
      PLAINTIFFS AND COUNSEL FOR DEFENDANTS SO THEY ARE RECEIVED NO LATER
 5
      THAN 20 CALENDAR DAYS BEFORE THE FINAL HEARING.
 6

 7    Counsel’s addresses are:
 8                  Julie Goldsmith Reiser
                    COHEN MILSTEIN SELLERS &
 9                  TOLL LLC
                    1100 New York Avenue NW, Suite 500
10                  Washington, D.C. 20005
                    Counsel for Lead Plaintiffs
11
                    Matthew Solum, P.C.
12                  KIRKLAND & ELLIS LLP
                    601 Lexington Avenue
13                  New York, New York 10022
                    Counsel for Director Defendants
14
                    Colleen Smith
15                  LATHAM & WATKINS LLP
                    12670 High Bluff Drive
16                  San Diego, California 92130
                    Counsel for Stephen A. Wynn
17
                    James N. Kramer
18                  ORRICK, HERRINGTON &
                    SUTCLIFFE LLP
19                  405 Howard Street
                    San Francisco, CA 94105
20                  Counsel for Kimmarie Sinatra
21                  Brenoch R. Wirthlin
                    FENNEMORE CRAIG P.C.
22                  300 South Fourth Street, Suite 1400
                    Las Vegas, Nevada 89101
23                  Counsel for Wynn Resorts
24    9.     HOW TO OBTAIN ADDITIONAL INFORMATION
25           This Notice summarizes the Agreement. It is not a complete statement of the events of the
      Action or the Agreement.
26

27          You may inspect the Agreement and other papers in the Action at the District Court of
      Nevada, Clark County clerk’s office at any time during regular business hours of each business
28    day.


                                                   - 42 -                                  045
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 52 of 57



 1
             PLEASE DO NOT CALL, WRITE, OR OTHERWISE DIRECT QUESTIONS TO
 2    EITHER THE COURT OR THE CLERK’S OFFICE. Any questions you have about matters in this
 3    Notice should be directed by telephone to Julie Goldsmith Reiser of Cohen Milstein Sellers & Toll
      LLC at (202) 408-4600 or in writing to Cohen Milstein Sellers & Toll LLC 1100 New York Avenue
 4    NW, Suite 500, Washington, D.C. 20005.

 5           DATED: ______________, 2019
             BY ORDER OF THE COURT
 6           DISTRICT COURT OF NEVADA
 7           CLARK COUNTY

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   - 43 -                                   046
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 53 of 57



 1                                               EXHIBIT D
 2                                         SUMMARY NOTICE
 3         THE DISTRICT COURT OF NEVADA, CLARK COUNTY DINAPOLI V. WYNN,
 4    ET AL., CASE NO. A-18-770013-B (THE “ACTION”), SUMMARY NOTICE OF
      PENDENCY OF DERIVATIVE ACTION, AGREEMENT OF SETTLEMENT AND
 5    RELEASE, AND SETTLEMENT HEARING

 6        TO: ALL CURRENT RECORD HOLDERS AND BENEFICIAL OWNERS OF
      COMMON STOCK OF WYNN RESORTS, LTD. (“WYNN RESORTS” OR THE
 7    “COMPANY”) AS OF _________ (THE “RECORD DATE”) (“CURRENT WYNN
 8    RESORTS SHAREHOLDERS”).

 9            YOU ARE HEREBY NOTIFIED that the parties to the Action have reached a settlement
      to resolve the issues raised in the Action (“Settlement”).
10
             PLEASE BE FURTHER ADVISED that, pursuant to the Order of the District Court of
11
      Nevada, Clark County, on ________, at ___________, in Department 16, Courtroom 3H, of the
12    Regional Justice Center, 200 Lewis Avenue, Las Vegas, Nevada 89101, a hearing will be held to
      determine: (i) whether the terms of the Agreement are fair, reasonable, and adequate and should be
13    approved; (ii) whether a final judgment should be entered; and (iii) such other matters as may be
      necessary or proper under the circumstances.
14
             If you are a Current Wynn Resorts Shareholder, you may have certain rights in connection
15
      with the proposed settlement. You should obtain a copy of the full printed Notice of Pendency of
16    Derivative Action, Proposed Agreement of Settlement and Release, and Settlement Hearing, at
      www.wynnresorts.com or by writing Cohen Milstein Sellers & Toll LLC 1100 New York Avenue
17    NW, Suite 500, Washington, D.C. 20005.
18            If you are a Current Wynn Resorts Shareholder and do not take steps to appear in this action
      or to object to the proposed Settlement, you will be bound by the Order and Final Judgment of the
19
      Court, you will forever be barred from raising an objection to such Settlement in this or any other
20    action or proceeding, and certain claims that you might have may be released.

21
             You may obtain further information by writing Cohen Milstein Sellers & Toll LLC at the
22    address above.

23         PLEASE DO NOT CALL, WRITE, OR OTHERWISE DIRECT QUESTIONS TO
      EITHER THE COURT OR THE CLERK’S OFFICE.
24
             DATED: ______________, 2019
25           BY ORDER OF THE COURT
             DISTRICT COURT OF NEVADA
26           CLARK COUNTY
27

28


                                                     - 44 -                                    047
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 54 of 57



 1                                               EXHIBIT E
 2     Patrick G. Byrne (NV Bar #7636)
       Alex L. Fugazzi (NV Bar #9022)
 3     V. R. Bohman (NV Bar #13075)
       SNELL & WILMER L.L.P.
 4     3883 Howard Hughes Parkway, Suite 1100
       Las Vegas, NV 89169
 5     Telephone: 702.784.5200
       Facsimile: 702.784.5252
 6     Email: pbyrne@swlaw.com
               afugazzi@swlaw.com
 7             vbohman@swlaw.com
 8     Additional Counsel on Signature Block
 9     Attorneys for Defendants John J. Hagenbuch, Ray R.
       Irani, Jay L. Johnson, Matthew Maddox, Robert J.
10     Miller, Patricia Mulroy, Clark T. Randt, Jr., Alvin V.
       Shoemaker, J. Edward Virtue, and D. Boone Wayson
11
                                             DISTRICT COURT
12
                                       CLARK COUNTY, NEVADA
13
      IN RE WYNN RESORTS, LTD.               Lead Case No. A-18-769630-B
14                                           Consolidated with Case Nos.
      DERIVATIVE LITIGATION
                                             A-18-769673-B, A-18-770013-B, A-18-770222-B,
15                                           A-18-770578-B, A-18-771162-B, A-19-795981-B
16                                           -AND-
17                                           Coordinated Cases
                                             A-18-785076-B, A-18-785733-B, A-18-785771-B,
18                                           A-18-785942-B, A-18-785970-B, A-18-786074-B,
                                             A-18-786149-B, A-18-786696-B, A-19-787070-B
19
      AND ALL COORDINATED                    Dept. No.: XVI
20    CASES

21                [PROPOSED] FINAL JUDGMENT AND ORDER OF DISMISSAL

22           This matter came before the Court for hearing pursuant to the Order of this Court, dated

23    _______________, 2019, on the application of the Parties for approval of the Settlement set forth

24    in the Stipulation and Agreement of Settlement and Release, dated November 21, 2019, and the

25    exhibits thereto (the “Agreement”). Due and adequate notice having been given to stockholders of

26    Wynn Resorts, Ltd. (“Wynn Resorts”) as required in said Order, and the Court having considered

27    all objections raised, if any, and having considered all arguments made and papers filed and

28    proceedings had herein, and otherwise being fully informed and good cause appearing therefore,


                                                     - 45 -                                 048
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 55 of 57



 1    IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
 2           1.      For purposes of this Final Judgment and Order of Dismissal (the “Judgment”) the
 3    Court incorporates by reference the definitions in the Agreement, and all capitalized terms used
 4    herein shall have the same meanings as set forth in the Agreement.
 5           2.      This Court has jurisdiction over the subject matter of the Action, including all
 6    matters necessary to effectuate the Agreement, and over all Parties, including nominal defendant
 7    Wynn Resorts and its stockholders.
 8

 9           3.      Pursuant to Rule 23.1 of the Nevada Rules of Civil Procedure, this Court hereby
10    approves the Settlement set forth in the Agreement in all respects, and finds that said Settlement is,
11    in all respects, fair, just, reasonable, and adequate to, and in the best interests of Wynn Resorts,
12    Wynn Resort’s stockholders, and Plaintiffs.
13           4.      This Court further finds the Settlement set forth in the Agreement is the result of
14    arm’s-length negotiations between experienced counsel representing the interests of the Parties.
15    Accordingly, the Settlement embodied in the Agreement is hereby approved in all respects and
16    shall be consummated in accordance with its terms and provisions. The Parties are hereby directed
17    to perform the terms of the Agreement.
18           5.      The Action and all claims contained therein against the Defendants are dismissed
19    with prejudice. The Parties are to bear their own costs, except as otherwise provided in the
20    Agreement.
21           6.      The methods of dissemination and publication of the Summary Notice and Notice,
22    respectively, as provided for in the Agreement constituted the best notice practicable under the
23    circumstances to Wynn Resorts’ shareholders and meets the requirements of Nevada Rule of Civil
24    Procedure 23.1, due process under both the Constitution of the State of Nevada and the Constitution
25    of the United States, and any other applicable law, and constituted due and sufficient notice to all
26    persons entitled thereto.
27           7.      Upon the Effective Date, Plaintiffs and each and every other Wynn Resorts
28    shareholder, for themselves and derivatively on behalf of Wynn Resorts, and for Plaintiff Releasing


                                                      - 46 -                                     049
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 56 of 57



 1    Parties, release and forever discharge the Defendant Released Parties from, and hereby covenant
 2    not to sue Defendant Released Parties for, any and all Defendants’ Released Claims provided,
 3    however, that Defendants’ Released Claims shall not include the right of Plaintiff Releasing Parties
 4    to enforce the terms of the Agreement or the Settlement, including Plaintiffs’ Counsel’s application
 5    for an award of fees and expenses.
 6            8.      Upon the Effective Date, Wynn Resorts, on behalf of Wynn Resorts Releasing
 7    Parties, shall release and forever discharge each of the Defendant Released Parties from, and
 8    covenant not to sue Defendant Released Parties for, any Wynn Resorts’ Released Claims, provided,
 9    however, that Wynn Resorts’ Released Claims shall not include the right of the Wynn Resorts
10    Releasing Parties to enforce the terms of the Agreement or the Settlement.
11            9.      Upon the Effective Date, each of the Defendant Released Parties and Wynn Resorts
12    shall have, fully, finally, and forever released, relinquished, and discharged Plaintiffs and Plaintiffs’
13    Counsel from all claims, arising out of, relating to, or in connection with their institution,
14    prosecution, assertion, settlement, or resolution of the Plaintiffs’ Released Claims provided,
15    however, that Plaintiffs’ Released Claims shall not include the right of the Defendants to enforce
16    the terms of the Agreement or the Settlement.
17            10.     The Court hereby approves the Fee Award in accordance with the Agreement and
18    finds that the Fee Award is fair and reasonable.
19            11.     Without affecting the finality of this Judgment in any way, this Court hereby retains
20    continuing jurisdiction over: (a) implementation of this Settlement; (b) the Parties thereto for the
21    purpose of construing, enforcing, and administering the Stipulation; and (c) any other matter related
22    or ancillary thereto.
23            12.     The Court finds that the action was filed, prosecuted, and defended in good faith,
24    and that during the course of the action, the Parties and their respective counsel at all times complied
25    with the requirements of the Nevada Rules of Civil Procedure, and all other similar rules and
26    statutes.
27            13.     Neither the Agreement, nor the settlement contained therein, nor any of the
28    negotiations or proceedings connected with it, shall be deemed, used or construed as an admission


                                                       - 47 -                                       050
     Case 2:18-cv-00293-KJD-DJA Document 94-1 Filed 03/25/20 Page 57 of 57



 1    or concession by any of the Defendants in this Action, or as evidence of the truth or validity of any
 2    of the allegations in this Action, or of any liability, fault or wrongdoing of any kind. Neither the
 3    Agreement, nor the Settlement, nor any act performed or document executed pursuant to, or in
 4    furtherance of the Agreement or the Settlement, shall be admissible in any proceeding for any
 5    purpose, except to enforce the terms of the Agreement and except that the Released Parties may
 6    file the Agreement and/or the Judgment in any action that may be brought against them in order to
 7    support a defense or counterclaim based on principles of res judicata, collateral estoppel, release,
 8    good faith settlement, judgment bar or reduction, or any other theory of claim preclusion or issue
 9    preclusion or similar defense or counterclaim.
10             14.     This Judgment is a final, appealable judgment and should be entered forthwith by
11    the Clerk.
12             IT IS SO ORDERED.
13    Dated this __ day of ___________, 2019
14
                                                                _________________________________
15                                                              DISTRICT COURT JUDGE
16

17

18

19

20
      4811-8700-5102
21

22

23

24

25

26

27

28


                                                       - 48 -                                   051
